Exhibit 10.46

SpringHill Suites

Sanford, Florida

PURCHASE CONTRACT

between

SH LODGING, LLC

(“SELLER”)

AND

APPLE EIGHT HOSPITALITY OWNERSHIP, INC.

(“BUYER”)

AND

SCOTT HOTELS, INC.

(“INDEMNITOR”)

Dated: January 16, 2008



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page No.

ARTICLE I

   DEFINED TERMS    1

1.1

   Definitions    1

ARTICLE II

   PURCHASE AND SALE; PURCHASE PRICE; PAYMENT; EARNEST MONEY DEPOSIT    6

2.1

   Purchase and Sale    6

2.2

   Purchase Price    6

2.3

   Allocation    6

2.4

   Payment    6

2.5

   Earnest Money Deposit    6

ARTICLE III

   REVIEW PERIOD    7

3.1

   Review Period    7

3.2

   Due Diligence Examination    8

3.3

   Restoration    8

3.4

   Seller Exhibits    8

ARTICLE IV

   SURVEY AND TITLE APPROVAL    8

4.1

   Survey    8

4.2

   Title    8

4.3

   Survey or Title Objections    9

ARTICLE V

   TERMINATION OF MANAGEMENT AGREEMENT    9

ARTICLE VI

   BROKERS    10

ARTICLE VII

   REPRESENTATIONS, WARRANTIES AND COVENANTS    10

7.1

   Seller’s and Indemnitor’s Representations, Warranties and Covenants    10

7.2

   Buyer’s Representations, Warranties and Covenants    13

7.3

   Survival    13

ARTICLE VIII

   ADDITIONAL COVENANTS    14

8.1

   Subsequent Developments    14

8.2

   Operations    14

8.3

   Third Party Consents    15

8.4

   Employees    15

8.5

   Estoppel Certificates    15

8.6

   Access to Financial Information    15

8.7

   Bulk Sales    15

8.8

   Indemnification    15

8.9

   Escrow Funds    17

8.10

   Liquor Licenses    17

 

i



--------------------------------------------------------------------------------

          Page No. ARTICLE IX    CONDITIONS FOR CLOSING    18

9.1

   Buyer’s Conditions for Closing    18

9.2

   Seller’s Conditions for Closing    19 ARTICLE X    CLOSING AND CONVEYANCE   
19

10.1

   Closing    19

10.2

   Seller’s Deliveries    19

10.3

   Buyer’s Deliveries    20 ARTICLE XI    COSTS    21

11.1

   Seller’s Costs    21

11.2

   Buyer’s Costs    21 ARTICLE XII    ADJUSTMENTS    21

12.1

   Adjustments    21

12.2

   Reconciliation and Final Payment    22

12.3

   Employees    23 ARTICLE XIII    CASUALTY AND CONDEMNATION    23

13.1

   Risk of Loss; Notice    23

13.2

   Buyer’s Termination Right    23

13.3

   Procedure for Closing    23 ARTICLE XIV    DEFAULT REMEDIES    24

14.1

   Buyer Default    24

14.2

   Seller Default    24

14.3

   Attorney’s Fees    24 ARTICLE XV    NOTICES    25 ARTICLE XVI   
MISCELLANEOUS    25

16.1

   Performance    25

16.2

   Binding Effect; Assignment    25

16.3

   Entire Agreement    25

16.4

   Governing Law    25

16.5

   Captions    26

16.6

   Confidentiality    26

16.7

   Closing Documents    26

16.8

   Counterparts    26

16.9

   Severability    26

16.10

   Interpretation    26

 

ii



--------------------------------------------------------------------------------

          Page No.

16.11

   (Intentionally Omitted)    26

16.12

   Further Acts    26

16.13

   Joint and Several Obligations    26

16.14

   (Intentionally Omitted)    26 ARTICLE XVII    JOINDER BY INDEMNITOR    27

17.1

   Indemnification by Indemnitor    27 EXHIBITS:      

Exhibit A

   Legal Description   

Exhibit B

   List of FF&E   

Exhibit C

   List of Hotel Contracts   

Exhibit D

   Consents and Approvals   

Exhibit E

   Environmental Reports   

Exhibit F

   Claims or Litigation Pending   

Exhibit G

   Escrow Agreement   

Exhibit H

   List of Unreimbursed FF&E   

Exhibit I

   Excluded Assets   

 

iii



--------------------------------------------------------------------------------

PURCHASE CONTRACT

This PURCHASE CONTRACT (this “Contract”) is made and entered into as of
January 16, 2008, by and between SH LODGING, LLC, a Georgia limited liability
company, with its principal office at c/o Scott Hotels, Inc., P.O. Box 679,
Thomasville, Georgia, 31799 (“Seller”), and APPLE EIGHT HOSPITALITY OWNERSHIP,
INC., a Virginia corporation, with its principal office at 814 E. Main Street,
Richmond, Virginia 23219, or its affiliates or assigns (“Buyer”), and SCOTT
HOTELS, INC., a Georgia corporation, with its principal office at P.O. Box 679,
Thomasville, Georgia, 31799 (“Indemnitor”).

RECITALS

A. Seller is the fee simple owner of the SpringHill Suites by Marriott hotel in
Sanford, Florida.

B. Buyer is desirous of purchasing such hotel property from Seller, and Seller
is desirous of selling such hotel property to Buyer, for the purchase price and
upon terms and conditions hereinafter set forth.

AGREEMENT:

NOW, THEREFORE, in consideration of the foregoing Recitals, the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

ARTICLE I

DEFINED TERMS

1.1 Definitions. The following capitalized terms when used in this Agreement
shall have the meanings set forth below unless the context otherwise requires:

“Affiliate” shall mean, with respect to Seller or Buyer, any other person or
entity directly or indirectly controlling (including but not limited to all
directors and officers), controlled by or under direct or indirect common
control with Seller or Buyer, as applicable. For purposes of the foregoing, a
person or entity shall be deemed to control another person or entity if it
possesses, directly or indirectly, the power to direct or cause direction of the
management and policies of such other person or entity, whether through the
ownership of voting securities, by contract or otherwise.

“Appurtenances” shall mean all rights, titles, and interests of Seller
appurtenant to the Land and Improvements, including, but not limited to, (i) all
easements, rights of way, rights of ingress and egress, tenements,
hereditaments, privileges, and appurtenances in any way belonging to the Land or
Improvements, (ii) any land lying in the bed of any alley, highway, street, road
or avenue, open or proposed, in front of or abutting or adjoining the Land,
(iii) any strips or gores of real estate adjacent to the Land, and (iv) the use
of all alleys, easements and rights-of-way, if any, abutting, adjacent,
contiguous to or adjoining the Land.

“Brand” shall mean SpringHill Suites by Marriott, the hotel brand or franchise
under which the Hotel operates.

“Business Day” shall mean any day other than a Saturday, Sunday or legal holiday
in the Commonwealth of Virginia or the State of Florida.

“CD” shall have the meaning set forth in Section 8.9.

 

1



--------------------------------------------------------------------------------

“Closing” shall mean the closing of the purchase and sale of the Property
pursuant to this Contract.

“Closing Date” shall have the meaning set forth in Section 10.1.

“Contracts, Plans and Specs” shall mean all construction and other contracts,
plans, drawings, specifications, surveys, soil reports, engineering reports,
inspection reports, and other technical descriptions and reports.

“Deed” shall have the meaning set forth in Section 10.2(a).

“Deposits” shall mean, to the extent assignable, all prepaid rents and deposits
(excluding any reserves for replacement of FF&E and for capital repairs and/or
improvements), including, but not limited to, refundable security deposits and
rental deposits, and all other deposits for advance reservations, banquets or
future services, made in connection with the use or occupancy of the
Improvements; provided, however, “Deposits” shall exclude (i) reserves for real
property taxes and insurance, in each case, to the extent pro rated on the
settlement statement such that Buyer receives a credit for (a) taxes and
premiums in respect of any period prior to Closing and (b) the amount of
deductibles and other self-insurance and all other potential liabilities and
claims in respect of any period prior to Closing, and (ii) utility deposits.

“Due Diligence Examination” shall have the meaning set forth in Section 3.2.

“Earnest Money Deposit” shall have the meaning set forth in Section 2.5(a).

“Environmental Requirements” shall have the meaning set forth in Section 7.1(f).

“Escrow Agent” shall have the meaning set forth in Section 2.5(a).

“Escrow Agreement” shall have the meaning set forth in Section 2.5(b).

“Escrow Funds” shall have the meaning set forth in Section 8.9.

“Exception Documents” shall have the meaning set forth in Section 4.2.

“Excluded Assets” shall mean the property described in Exhibit I.

“Existing Franchise Agreement” shall mean that certain franchise license
agreement between Seller and the Franchisor, granting Seller a franchise to
operate the Hotel under the Brand.

“Existing Management Agreement” shall mean that certain management agreement
between Seller and the Existing Manager for the operation and management of the
Hotel.

“Existing Manager” shall mean Scott Hotels, Inc., a Georgia corporation, the
existing manager of the Hotel.

“FF&E” shall mean all tangible personal property and fixtures of any kind (other
than personal property (i) owned by guests of the Hotel, (ii) leased by Seller
pursuant to an FF&E Lease or (iii) constituting Excluded Assets attached to, or
located upon and used in connection with the ownership, maintenance, use or
operation of the Land or Improvements as of the date hereof (or acquired by
Seller and so employed prior to Closing), including, but not limited to, all
furniture, fixtures, equipment, signs and related personal property; all
heating, lighting, plumbing, drainage, electrical, air conditioning, and other
mechanical fixtures and equipment and systems; all elevators, and related motors
and electrical equipment and systems; all hot water heaters, furnaces, heating
controls, motors and equipment, all shelving and partitions, all ventilating
equipment, and all disposal equipment; all spa, health club and fitness
equipment; all equipment used in connection with the use and/or

 

2



--------------------------------------------------------------------------------

maintenance of the guestrooms, restaurants, lounges, business centers, meeting
rooms, swimming pools, indoor and/or outdoor sports facilities and other common
areas and recreational areas; all carpet, drapes, beds, furniture, televisions
and other furnishings; all stoves, ovens, freezers, refrigerators, dishwashers,
disposals, kitchen equipment and utensils, tables, chairs, plates and other
dishes, glasses, silverware, serving pieces and other restaurant and bar
equipment, apparatus and utensils. A current list of FF&E is attached hereto as
Exhibit B.

“FF&E Leases” shall mean all leases of any FF&E and other contracts permitting
the use of any FF&E at the Improvements that are assumed by Buyer.

“Financial Statements” shall have the meaning set forth in Section 3.1(b).

“Franchisor” shall mean Marriott International, Inc.

“Hotel” shall mean the hotel located on the Land, including all Improvements
known generally as the Courtyard by Marriott in Lake Mary, Florida.

“Hotel Contracts” shall have the meaning set forth in Section 10.2(d).

“Improvements” shall mean all buildings, structures, fixtures, parking areas and
other improvements to the Land, and all related facilities.

“Indemnification Agreement” shall have the meaning set forth in Article XVII.

“Indemnified Party” shall have the meaning set forth in Section 8.8(c)(i).

“Indemnifying Party” shall have the meaning set forth in Section 8.8(c)(i).

“Land” shall mean, collectively, a fee simple absolute interest in the real
property more fully described in Exhibit A, which is attached hereto and
incorporated herein by reference, together with all rights (including without
limitation all air rights and development rights), alleys, streets, strips,
gores, waters, privileges, appurtenances, advantages and easements belonging
thereto or in any way appertaining thereto.

“Leases” shall mean all leases, franchises, licenses, occupancy agreements,
“trade-out” agreements, advance bookings, convention reservations, or other
agreements demising space in, providing for the use or occupancy of, or
otherwise similarly affecting or relating to the use or occupancy of, the
Improvements or Land, together with all amendments, modifications, renewals and
extensions thereof, and all guaranties by third parties of the obligations of
the tenants, licensees, franchisees, concessionaires or other entities
thereunder.

“Legal Action” shall have the meaning set forth in Section 8.8(c)(ii).

“Licenses” shall mean all permits, licenses, franchises, utility reservations,
certificates of occupancy, and other documents issued by any federal, state, or
municipal authority or by any private party related to the development,
construction, use, occupancy, operation or maintenance of the Hotel, including,
without limitation, all licenses, approvals and rights (including any and all
existing waivers of any brand standard) necessary or appropriate for the
operation of the Hotel under the Brand.

“Liquor Licenses” shall have the meaning set forth in Section 8.10.

“Manager” shall mean such management company as Buyer may select to manage the
Hotel.

“New Franchise Agreement” shall mean the franchise license agreement to be
entered into between Buyer and the Franchisor, granting to Buyer a franchise to
operate the Hotel under the Brand on and after the Closing Date.

 

3



--------------------------------------------------------------------------------

“New Management Agreement” means the management agreement to be entered into
between Buyer and the Manager for the operation and management of the Hotel on
and after the Closing Date.

“Other Property” shall have the meaning set forth in Section 16.14.

“Pending Claims” shall have the meaning set forth in Section 7.1(e).

“Permitted Exceptions” shall have the meaning set forth in Section 4.3.

“Personal Property” shall mean, collectively, all of the Property other than the
Real Property.

“PIP” shall mean a product improvement plan for the Hotel, as required by the
Manager or the Franchisor, if any.

“PIP Report” shall have the meaning set forth in Article V.

“Post-Closing Agreement” shall have the meaning set forth in Section 8.9.

“Property” shall mean, collectively, all of the following with respect to the
Hotel: the Land, Improvements, Appurtenances, FF&E, Supplies, Leases, Deposits,
Records, Service Contracts, Warranties, Licenses, FF&E Leases, Contracts, Plans
and Specs, Tradenames and Utility Reservations.

“Purchase Price” shall have the meaning set forth in Section 2.2.

“Real Property” shall mean, collectively, all Land, Improvements and
Appurtenances with respect to the Hotel.

“Records” shall mean all books, records, promotional material, tenant data,
guest history information (other than any such information owned exclusively by
the Existing Manager), marketing and leasing material and forms (including but
not limited to any such records, data, information, material and forms in the
form of computerized files located at the Hotel), market studies prepared in
connection with Seller’s current annual plan and other materials, information,
data, legal or other documents or records (including, without limitation, all
documentation relating to any litigation or other proceedings, all zoning and/or
land use notices, relating to or affecting the Property, all business plans and
projections and all studies, plans, budgets and contracts related to the
development, construction and/or operation of the Hotel) owned by Seller and/or
in Seller’s possession or control, or to which Seller has access or may obtain
from the Existing Manager, that are used in or relating to the Property and/or
the operation of the Hotel, including the Land, the Improvements or the FF&E,
and proforma budgets and projections (provided the Hotel has been open and
operating for a period of three (3) months prior to Closing) and construction
budgets and contracts related to the development and construction of the Hotel,
and Seller shall furnish to Buyer (and the term “Records” shall include) a list
of the general contractors, architects and engineers providing goods and/or
services in connection with the construction of the Hotel, all construction
warranties and guaranties in effect at Closing and copies of the final plans and
specifications for the Hotel.

“Release” shall have the meaning set forth in Section 7.1(f).

“Review Period” shall have the meaning set forth in Section 3.1.

“SEC” shall have the meaning set forth in Section 8.6.

“Seller Liens” shall have the meaning set forth in Section 4.3.

“Seller Parties” shall have the meaning set forth in Section 7.1(e).

 

4



--------------------------------------------------------------------------------

“Service Contracts” shall mean contracts or agreements, such as maintenance,
supply, service or utility contracts.

“Supplies” shall mean all merchandise, supplies, inventory and other items used
for the operation and maintenance of guest rooms, restaurants, lounges, swimming
pools, health clubs, spas, business centers, meeting rooms and other common
areas and recreational areas located within or relating to the Improvements,
including, without limitation, all food and beverage (alcoholic and
non-alcoholic) inventory, office supplies and stationery, advertising and
promotional materials, china, glasses, silver/flatware, towels, linen and
bedding (all of which shall be 2-par level for all suites or rooms in the
Hotel), guest cleaning, paper and other supplies, upholstery material, carpets,
rugs, furniture, engineers’ supplies, paint and painters’ supplies, employee
uniforms, and all cleaning and maintenance supplies, including those used in
connection with the swimming pools, indoor and/or outdoor sports facilities,
health clubs, spas, fitness centers, restaurants, business centers, meeting
rooms and other common areas and recreational areas.

“Survey” shall have the meaning set forth in Section 4.1.

“Third Party Consents” shall have the meaning set forth in Section 8.3.

“Title Commitment” shall have the meaning set forth in Section 4.2.

“Title Company” shall have the meaning set forth in Section 4.2.

“Title Policy” shall have the meaning set forth in Section 4.2.

“Title Review Period” shall have the meaning set forth in Section 4.3.

“Tradenames” shall mean all telephone exchanges and numbers, trade names, trade
styles, trade marks, and other identifying material, and all variations thereof,
together with all related goodwill (it being understood and agreed that the name
of the hotel chain to which the Hotel is affiliated by franchise, license or
management agreement is a protected name or registered service mark of such
hotel chain and cannot be transferred to Buyer by this Contract, provided that
all such franchise, license, management and other agreements granting a right to
use the name of such hotel chain or any other trademark or trade name and all
waivers of any brand standard shall be assigned to Buyer.

“Utility Reservations” shall mean Seller’s interest in the right to receive
immediately on and after Closing and continuously consume thereafter water
service, sanitary and storm sewer service, electrical service, gas service and
telephone service on and for the Land and Improvements in capacities that are
adequate continuously to use and operate the Improvements for the purposes for
which they were intended, including, but not limited to (i) any right to the
present and future use of wastewater, drainage, water and other utility
facilities to the extent such use benefits the Real Property, (ii) any
reservations of or commitments covering any such use in the future, and
(iii) any wastewater capacity reservations relating to the Real Property. Buyer
shall be responsible for any requests or documents to transfer the Utility
Reservations, at Buyer’s sole cost and expense.

“Warranties” shall mean all warranties, guaranties, indemnities and claims for
the benefit of Seller with respect to the Hotel, the Property or any portion
thereof, including, without limitation, all warranties and guaranties of the
development, construction, completion, installation, equipping and furnishing of
the Hotel, and all indemnities, bonds and claims of Seller related thereto.

 

5



--------------------------------------------------------------------------------

ARTICLE II

PURCHASE AND SALE; PURCHASE PRICE; PAYMENT;

EARNEST MONEY DEPOSIT

2.1 Purchase and Sale. Seller agrees to sell and convey to Buyer or its
Affiliates and/or assigns, and Buyer or its assigns agrees to purchase from
Seller, the Property, in consideration of the Purchase Price and upon the terms
and conditions hereof. All of the Property shall be conveyed, assigned, and
transferred to Buyer at Closing, free and clear of all mortgages, liens,
encumbrances, licenses, franchises (other than any hotel franchises assumed by
Buyer), concession agreements, security interests, prior assignments or
conveyances, conditions, restrictions, rights-of-way, easements, encroachments,
claims and other matters affecting title or possession, except for the Permitted
Exceptions.

2.2 Purchase Price. Buyer agrees to pay, and Seller agrees to accept, as
consideration for the conveyance of the Property, subject to the adjustments
provided for in this Contract, the amount of Eleven Million One Hundred Fifty
and No/100 Dollars ($11,150,000.00) (the “Purchase Price”).

2.3 Allocation. Buyer and Seller shall attempt to agree, prior to the expiration
of the Review Period, on an allocation of the Purchase Price among Real
Property, tangible Personal Property and intangible property related to the
Property. In the event Buyer and Seller do not agree, each party shall be free
to allocate the Purchase Price to such items as they deem appropriate, subject
to and in accordance with applicable laws.

2.4 Payment. The portion of the Purchase Price, less the Earnest Money Deposit
and interest earned thereon, if any, which Buyer elects to have applied against
the Purchase Price (as provided below) shall be paid to Seller in cash,
certified funds or wire transfer, at the Closing of the Property. At the
Closing, the Earnest Money Deposit, together with interest earned thereon, if
any, shall, at Buyer’s election, be returned to Buyer or shall be paid over to
Seller by Escrow Agent to be applied to the portion of the Purchase Price on
behalf of Buyer.

2.5 Earnest Money Deposit.

(a) Upon the full execution and delivery of this Contract, Buyer shall deposit
the sum of One Hundred Fifty Thousand and No/100 Dollars ($150,000.00) in cash,
certified bank check or by wire transfer of immediately available funds (the
“Initial Deposit”) with the Title Company, as escrow agent (“Escrow Agent”),
which sum shall be held by Escrow Agent as earnest money. If, pursuant to the
provisions of Section 3.1 of this Contract, Buyer elects to terminate this
Contract at any time prior to the expiration of the Review Period, then the
Escrow Agent shall return the Earnest Money Deposit to Buyer promptly upon
written notice to that effect from Buyer. If Buyer does not elect to terminate
this Contract on or before the expiration of the Review Period, Buyer shall,
within two (2) Business Days after the expiration of the Review Period deposit
the sum of One Hundred Fifty Thousand and No/100 Dollars ($150,000.00) in cash,
certified bank check or by wire transfer of immediately available funds (the
“Additional Deposit”) with the Escrow Agent. The Initial Deposit and the
Additional Deposit, and all interest accrued thereon, shall hereinafter be
referred to as the “Earnest Money Deposit.”

(b) The Earnest Money Deposit shall be held by Escrow Agent subject to the terms
and conditions of the Escrow Agreement in the form attached hereto as Exhibit G,
to entered into by Seller, Buyer and Escrow Agent contemporaneously with the
execution of this Contract (the “Escrow Agreement”). The Earnest Money Deposit
shall be held in an interest-bearing account in a federally insured bank or
savings institution reasonably acceptable to Seller and Buyer, with all interest
to accrue to the benefit of the party entitled to receive it and to be
reportable by such party for income tax purposes.

 

6



--------------------------------------------------------------------------------

ARTICLE III

REVIEW PERIOD

3.1 Review Period. Buyer shall have a period through 6:00 p.m. Eastern Time on
the date that is forty-five (45) days from January 16, 2008, except as otherwise
agreed to by Buyer and Seller (the “Review Period”), to evaluate the legal,
title, survey, construction, physical condition, engineering, structural,
mechanical, environmental, zoning, marketing, economic, permit status, franchise
status, management, financial and other documents, information and property
statements related to the Property. On or prior to January 23, 2008, Seller, at
Seller’s sole cost and expense, will deliver to Buyer true, correct and complete
copies of each of those certain documents, agreements and other items set forth
on Schedule 3.1 attached hereto and incorporated herein by this reference,
together with all amendments, modifications, renewals or extensions thereof. To
the extent not previously delivered to Buyer and to the extent they are in the
possession, custody, or control of the Seller or Indemnitor, or any of their
respective Affiliates, true, correct and complete copies of the following items
set forth in paragraphs 3.1(a) through 3.1(f) below, together with all
amendments, modifications, renewals or extensions thereof, shall be made
available by Seller and/or Indemnitor, at its sole cost and expense, at the
office of Indemnitor in Thomasville, Georgia, for Buyer’s review:

(a) All Warranties and Licenses relating to the Hotel or any part thereof;

(b) Income and expense statements for the Hotel, and budgets for the Hotel for
the current year to date (collectively, the “Financial Statements”), and Seller
shall provide to Buyer copies of all income and expense statements generated by
Seller or any third party that relate to the operations of the Hotel and that
contain information not included in the financial statements, if any, provided
to Buyer by the Existing Manager, provided that Seller also agrees to provide to
Buyer’s auditors and representatives all financial and other information
necessary or appropriate for preparation of audited financial statements for
Buyer and/or its Affiliates as provided in Section 8.6, below;

(c) All real estate and personal property tax statements with respect to the
Hotel and notices of appraised value for the Real Property for the current year
(if available) and each of the three (3) calendar years prior to the current
year;

(d) Engineering, mechanical, architectural and construction plans, drawings,
specifications and contracts, payment and performance bonds, title policies,
reports and commitments, zoning information and marketing and economic data
relating to the Hotel and the construction, development, installation and
equipping thereof, as well as copies of all environmental reports and
information, topographical, boundary or “as built” surveys, engineering reports,
subsurface studies and other Contracts, Plans and Specs relating to or affecting
the Hotel. If the Hotel is purchased by Buyer, all such documents and
information relating to the Hotel shall thereupon be and become the property of
Buyer without payment of any additional consideration therefor;

(e) All FF&E Leases, Services Contracts, Leases and, if applicable, a schedule
of such Leases of space in the Hotel, and all agreements for real estate
commissions, brokerage fees, finder’s fees or other compensation payable by
Seller in connection therewith; and

(f) All notices received from governmental authorities in connection with the
Hotel and all other notices received from governmental authorities received at
any time that relate to any noncompliance or violation of law that has not been
corrected.

Seller shall, upon request of Buyer, make available to Buyer and Buyer’s
representatives and agents, for inspection and copying (at Buyer’s sole cost and
expense) during normal business hours, Records located at Seller’s corporate
offices, and Seller agrees make available, in accordance with the provisions of
this Section 3.1 to Buyer copies of all other reasonably requested information
that is relevant to the management, operation, use, occupancy or leasing of or
title to the Hotel and the plans specifications for development of the Hotel to
the extent they are in the possession, custody, or control of the Seller or
Indemnitor, or any of their respective Affiliates. At any time during the Review
Period, Buyer may, in its sole and absolute discretion, elect not to

 

7



--------------------------------------------------------------------------------

proceed with the purchase of the Property for any reason whatsoever by giving
written notice thereof to Seller, in which event: (i) the Earnest Money Deposit
shall be promptly returned by Escrow Agent to Buyer together with all accrued
interest, if any, (ii) this Contract shall be terminated automatically,
(iii) all materials supplied by Seller to Buyer shall be returned promptly to
Seller, and (iv) both parties will be relieved of all other rights, obligations
and liabilities hereunder, except for the parties’ obligations pursuant to
Sections 3.3 and 16.6 below.

3.2 Due Diligence Examination. At any time during the Review Period, and
thereafter through Closing of the Property, Buyer and/or its representatives and
agents shall have the right to enter upon the Real Property or the office of
Indemnitor in Thomasville, Georgia at all reasonable times for the purposes of
reviewing all Records and other data, documents and/or information relating to
the Property and conducting such surveys, appraisals, engineering tests, soil
tests (including, without limitation, Phase I and Phase II environmental site
assessments), inspections of construction and other inspections and other
studies as Buyer deems reasonable and necessary or appropriate to evaluate the
Property, subject to providing advance (not less than 24 hours) notice to Seller
unless otherwise agreed to by Buyer and Seller (the “Due Diligence
Examination”). Seller shall have the right to have its representative present
during Buyer’s physical inspections of the Property, provided that failure of
Seller to do so shall not prevent Buyer from exercising its due diligence,
review and inspection rights hereunder. Buyer agrees to exercise reasonable care
when visiting the Real Property, in a manner which shall not materially
adversely affect the operation of the Hotel or the Existing Management Agreement
or the Existing Franchise Agreement.

3.3 Restoration. Buyer covenants and agrees not to damage or destroy any portion
of the Property in conducting its examinations and studies of the Property
during the Due Diligence Examination and, if closing does not occur, shall
repair any portion of the Property damaged by the conduct of Buyer, its agents
or employees, to substantially the condition such portion(s) of the Property
were in immediately prior to such examinations or studies.

3.4 Seller Exhibits. Buyer shall have until the end of the Review Period to
review and approve the information on Exhibits B, C, D, E and F. In the event
Buyer does not approve any such Exhibit or the information contained therein,
Buyer shall be entitled to terminate this Contract by notice to Seller and the
Earnest Money Deposit shall be returned to Buyer with all interest thereon and
both parties shall be relieved of all rights, obligations and liabilities
hereunder except for the parties’ obligations pursuant to Sections 3.3 and 16.6.

ARTICLE IV

SURVEY AND TITLE APPROVAL

4.1 Survey. Seller has delivered to Buyer true, correct and complete copies of
the most recent survey of the Real Property. In the event that an update of the
survey or a new survey (such updated or new survey being referred to as the
“Survey”) are desired by Buyer, then Buyer shall be responsible for all costs
related thereto.

4.2 Title. Seller has delivered to Buyer Seller’s existing title insurance
policy, including copies of all documents referred to therein, for the Real
Property. Buyer’s obligations under this Contract are conditioned upon Buyer
being able to obtain (i) a Commitment for Title Insurance (the “Title
Commitment”) issued by LandAmerica American Title Company, 8201 Preston Road,
Suite 280, Dallas, Texas 75225 (the “Title Company”), for the most recent
standard form of owner’s policy of title insurance in the state in which the
Real Property is located, covering the Real Property, setting forth the current
status of the title to the Real Property, showing all liens, claims,
encumbrances, easements, rights of way, encroachments, reservations,
restrictions and any other matters affecting the Real Property and pursuant to
which the Title Company agrees to issue to Buyer at Closing an Owner’s Policy of
Title Insurance on the most recent form of ALTA (where available) owner’s policy
available in the state in which the Land is located, with extended coverage and,
to the extent applicable and available in such state, comprehensive, access,
single tax parcel, contiguity, Fairway and such other

 

8



--------------------------------------------------------------------------------

endorsements as may be required by Buyer (collectively, the “Title Policy”); and
(ii) true, complete, legible and, where applicable, recorded copies of all
documents and instruments (the “Exception Documents”) referred to or identified
in the Title Commitment, including, but not limited to, all deeds, lien
instruments, leases, plats, surveys, reservations, restrictions, and easements
affecting the Real Property. If requested by Seller, Buyer shall promptly
provide Seller with a copy of the Title Commitment issued by the Title Company.

4.3 Survey or Title Objections. If Buyer discovers any title or survey matter
which is objectionable to Buyer, Buyer may provide Seller with written notice of
its objection to same within forty-five (45) days after the date of this
Contract (the “Title Review Period”). If Buyer fails to so object in writing to
any such matter set forth in the Survey or Title Commitment, it shall be
conclusively assumed that Buyer has approved same. If Buyer disapproves any
condition of title, survey or other matters by written objection to Seller on or
before the expiration of the Title Review Period, Seller shall elect either to
attempt to cure or not cure any such item by written notice sent to Buyer within
five (5) days after Seller’s receipt of notice from Buyer, and if Seller commits
in writing to attempt to cure any such item, Seller shall be given until the
Closing Date to cure any such defect. In the event Seller shall fail to cure a
defect which Seller has committed in writing to cure prior to Closing, or if a
new title defect arises after the date of Buyer’s Title Commitment or Survey, as
applicable, but prior to Closing, then Buyer may elect, in Buyer’s sole and
absolute discretion: (i) to waive such objection and proceed to Closing, or
(ii) to terminate this Contract and receive a return of the Earnest Money
Deposit, and any interest thereon. The items shown on the Title Commitment which
are not objected to by Buyer as set forth above (other than exceptions and title
defects arising after the title review period and other than those standard
exceptions which are ordinarily and customarily omitted in the state in which
the Hotel is located, so long as Seller provides the appropriate owner’s
affidavit, gap indemnity or other documentation reasonably required by the Title
Company for such omission) are hereinafter referred to as the “Permitted
Exceptions.” In no event shall Permitted Exceptions include liens, or documents
evidencing liens, securing any indebtedness or any mechanics’ or materialmen’s
liens or any claims or potential claims therefor covering the Property or any
portion thereof (“Seller Liens”), each of which shall be paid in full by Seller
and released at Closing.

ARTICLE V

MANAGEMENT AGREEMENT AND FRANCHISE AGREEMENT

At the Closing , (i) at Buyer’s option, either (A) Seller shall terminate the
Existing Management Agreement and Buyer shall enter into the New Management
Agreement or (B) Seller shall assign the Existing Management Agreement to Buyer
and Buyer shall assume the Existing Management Agreement, and (ii) at Buyer’s
option and subject to the approval of the Franchisor, either (A) Seller shall
terminate the Existing Franchise Agreement and Buyer shall enter into the New
Franchise Agreement or (B) Seller shall assign the Existing Franchise Agreement
to Buyer and Buyer shall assume the Existing Franchise Agreement. Seller shall
be solely responsible for all claims and liabilities arising under the Existing
Management Agreement and/or the Existing Franchise Agreement prior the Closing
Date and, if the Existing Management Agreement or the Existing Franchise
Agreement is terminated, on and after the Closing Date as to such terminated
agreement or agreements. If the Existing Management Agreement or the Existing
Franchise Agreement are assigned to and assumed by Buyer, it shall be a
condition to Closing that the terms and conditions of such assigned agreement
shall be acceptable to Buyer or shall be amended so as to be acceptable to Buyer
(including, without limitation, such terms and conditions as may be required to
accommodate Buyer’s and/or Buyer’s Affiliates’ REIT structure). If Buyer enters
into the New Management Agreement or the New Franchise Agreement, it shall be a
condition to Closing that the terms and conditions of such new agreement or
agreements shall be acceptable to Buyer (including, without limitation, such
terms and conditions as may be required to accommodate Buyer’s and/or Buyer’s
Affiliates’ REIT structure). Seller shall be responsible for paying all costs
related to the termination of the Existing Management Agreement. Buyer shall pay
any fees for the transfer of the Existing Franchise Agreement. Upon the full
execution of this Contract, Seller shall request the Franchisor to conduct a PIP
inspection and prepare a written report of its findings (the “PIP Report”). The
cost of the PIP inspection and the preparation of the PIP Report shall be borne
solely by the Seller, and a copy of the PIP Report shall be provided to Buyer.

 

9



--------------------------------------------------------------------------------

ARTICLE VI

BROKERS

Seller and Buyer each represents and warrants to the other that it has not
engaged any broker, finder or other party in connection with the transaction
contemplated by this Contract. Buyer and Seller each agree to save and hold the
other harmless from any and all losses, damages, liabilities, costs and expenses
(including, without limitation, attorneys’ fees) involving claims made by any
other agent, broker, or other person by or through the acts of Buyer or Seller,
respectively, in connection with this transaction.

ARTICLE VII

REPRESENTATIONS, WARRANTIES AND COVENANTS

7.1 Seller’s and Indemnitor’s Representations, Warranties and Covenants. Seller
and Indemnitor hereby represent, warrant and covenant to Buyer as follows:

(a) Authority; No Conflicts. Seller is a limited liability company duly formed,
validly existing and in good standing in the State of Georgia. Indemnitor is a
corporation duly formed, validly existing and in good standing in the State of
Georgia. Each of Seller and Indemnitor has obtained all necessary consents to
enter into and perform this Contract and is fully authorized to enter into and
perform this Contract and to complete the transactions contemplated by this
Contract. No consent or approval of any person, entity or governmental authority
is required for the execution, delivery or performance by either Seller or
Indemnitor of this Contract, except as set forth in Exhibit D, and this Contract
is hereby binding and enforceable against Seller and Indemnitor. Neither the
execution nor the performance of, or compliance with, this Contract by Seller or
Indemnitor has resulted, or will result, in any violation of, or default under,
or acceleration of, any obligation under any existing corporate charter,
certificate of incorporation, bylaw, articles of organization, limited liability
company agreement or regulations, partnership agreement or other organizational
documents and under any, mortgage indenture, lien agreement, promissory note,
contract, or permit, or any judgment, decree, order, restrictive covenant,
statute, rule or regulation, applicable to Seller, Indemnitor or to the Hotel.

(b) FIRPTA. Seller is not a foreign corporation, foreign partnership, foreign
trust or foreign estate (as those items are defined in the Internal Revenue Code
and Income Tax Regulations).

(c) Bankruptcy. Neither Seller, Indemnitor, nor, to Seller’s or Indemnitor’s
knowledge, any of its or their partners or members, is insolvent or the subject
of any bankruptcy proceeding, receivership proceeding or other insolvency,
dissolution, reorganization or similar proceeding.

(d) Property Agreements. A complete list of all FF&E Leases, Service Contracts
and Leases (other than any that are no longer in effect) used in or otherwise
relating to the operation and business of the Hotel is attached hereto as
Exhibit C-1, and, to Seller’s knowledge, a complete list of all other FF&E
Leases, Service Contracts and Leases used in or otherwise relating to the
operation and business of the Hotel is attached hereto as Exhibit C-2. The
assets constituting the Property to be conveyed to Buyer hereunder constitute
all of the property and assets of Seller used in connection with the operation
and business of the Hotel. There are no leases, license agreements, leasing
agent’s agreements, equipment leases, building service agreements, maintenance
contracts, suppliers contracts, warranty contracts, operating agreements, or
other agreements (i) to which Seller is a party or an assignee, or (ii) to
Seller’s or Indemnitor’s knowledge, binding upon the Hotel, relating to the
ownership, occupancy, operation, management or maintenance of the Real Property,
FF&E, Supplies or Tradenames, except for those Service Contracts, Leases,
Warranties and FF&E Leases disclosed on Exhibit C or to be delivered to Buyer
pursuant to Section 3.1. The Service Contracts, Leases, Warranties and FF&E
Leases disclosed on Exhibit C or to be delivered to Buyer pursuant to
Section 3.1 are in full force and effect, and no default has occurred and is
continuing thereunder and no circumstances exist which, with the giving of
notice, the lapse of time or both, would constitute such a default. No party has
any right or option to acquire the Hotel or any portion thereof, other than
Buyer.

 

10



--------------------------------------------------------------------------------

(e) Pending Claims. There are no: (i) claims, demands, litigation, proceedings
or governmental investigations pending or, to Seller’s or Indemnitor’s
knowledge, threatened against Seller, Indemnitor, the Existing Manager or any
Affiliate of any of them (collectively, “Seller Parties”) or related to the
business or assets of the Hotel, except as set forth on Exhibit F attached
hereto and incorporated herein by reference, (ii) special assessments or
extraordinary taxes except as set forth in the Title Commitment or (iii) pending
or threatened condemnation or eminent domain proceedings which would affect the
Property or any part thereof. There are no: pending arbitration proceedings or
unsatisfied arbitration awards, or judicial proceedings or orders respecting
awards, which might become a lien on the Property or any portion thereof,
pending unfair labor practice charges or complaints, unsatisfied unfair labor
practice orders or judicial proceedings or orders with respect thereto, pending
charges or complaints with or by city, state or federal civil or human rights
agencies, unremedied orders by such agencies or judicial proceedings or orders
with respect to obligations under city, state or federal civil or human rights
or antidiscrimination laws or executive orders affecting the Hotel, or other
pending, actual or, to Seller’s or Indemnitor’s knowledge, threatened litigation
claims, charges, complaints, petitions or unsatisfied orders by or before any
administrative agency or court which affect the Hotel or might become a lien on
the Hotel (collectively, the “Pending Claims”).

(f) Environmental. With respect to environmental matters, to Seller’s and
Indemnitor’s knowledge: (i) there has been no Release or threat of Release of
Hazardous Materials in, on, under, to, from or in the area of the Real Property,
except as disclosed in the reports and documents set forth on Exhibit E attached
hereto and incorporated herein by reference, (ii) no portion of the Real
Property is being used for the treatment, storage, disposal or other handling of
Hazardous Materials or machinery containing Hazardous Materials other than
standard amounts of cleaning supplies and chlorine for the swimming pool, all of
which are stored on the Real Property in strict accordance with applicable
Environmental Requirements and do not exceed limits permitted under applicable
laws, including without limitation Environmental Requirements, (iii) no
underground storage tanks are currently located on or in the Real Property or
any portion thereof, (iv) no environmental investigation, administrative order,
notification, consent order, litigation, claim, judgment or settlement with
respect to the Property or any portion thereof is pending or, to the knowledge
of Seller or Indemnitor, threatened, (v) other than as set forth in Schedule
7.1(f) attached hereto and incorporated herein by this reference, there is not
currently and never has been any mold, fungal or other microbial growth in or on
the Real Property, or existing conditions within buildings, structures or
mechanical equipment serving such buildings or structures, that could reasonably
be expected to result in material liability or material costs or expenses to
remediate the mold, fungal or microbial growth, or to remedy such conditions
that could reasonably be expected to result in such growth, and (vi) except as
disclosed on Exhibit E, there are no reports or other documentation regarding
the environmental condition of the Real Property in the possession of Seller or
Seller’s Affiliates, consultants, contractors or agents. As used in this
Contract: “Hazardous Materials” means (1) “hazardous wastes” as defined by the
Resource Conservation and Recovery Act of 1976, as amended from time to time
(“RCRA”), (2) “hazardous substances” as defined by the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 (42 U.S.C. 9601
et seq.), as amended by the Superfund Amendment and Reauthorization Act of 1986
and as otherwise amended from time to time (“CERCLA”); (3) “toxic substances” as
defined by the Toxic Substances Control Act, as amended from time to time
(“TSCA”), (4) “hazardous materials” as defined by the Hazardous Materials
Transportation Act, as amended from time to time (“HMTA”), (5) asbestos, oil or
other petroleum products, radioactive materials, urea formaldehyde foam
insulation, radon gas and transformers or other equipment that contains
dielectric fluid containing polychlorinated biphenyls and (6) any substance
whose presence is detrimental or hazardous to health or the environment,
including, without limitation, microbial or fungal matter or mold, or is
otherwise regulated by federal, state and local environmental laws (including,
without limitation, RCRA, CERCLA, TSCA, HMTA), rules, regulations and orders,
regulating, relating to or imposing liability or standards of conduct concerning
any Hazardous Materials or environmental, health or safety compliance
(collectively, “Environmental Requirements”). As used in this Contract:
“Release” means spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping or disposing.

 

11



--------------------------------------------------------------------------------

(g) Title and Liens. Except for Seller Liens to be released at Closing, Seller
has good and marketable fee simple absolute title to the Real Property, subject
only to the Permitted Exceptions. Except for the FF&E subject to the FF&E Leases
and any applicable Permitted Exceptions, Seller has good and marketable title to
the Personal Property, free and clear of all liens, claims, encumbrances or
other rights whatsoever (other than the Seller Liens to be released at Closing),
and there are no other liens, claims, encumbrances or other rights pending or,
to Seller’s or Indemnitor’s knowledge, threatened or of which any Seller Party
has received notice or which are otherwise known to any Seller Party related to
any other Personal Property.

(h) Utilities. All appropriate utilities, including sanitary and storm sewers,
water, gas, telephone, cable and electricity, are currently sufficient and
available to service the Hotel and all installation, connection or “tap-on”,
usage and similar fees have been paid.

(i) Licenses, Permits and Approvals. To the knowledge and belief of Seller and
Indemnitor, the Property complies with all applicable licenses, permits and
approvals and federal, state or local statutes, laws, ordinances, rules,
regulations, requirements and codes including, without limitation, those
regarding zoning, land use, building, fire, health, safety, environmental,
subdivision, water quality, sanitation controls and the Americans with
Disabilities Act, and similar rules and regulations relating and/or applicable
to the ownership, use and operation of the Property as it is now operated. To
the knowledge of Seller and Indemnitor, Seller has received all licenses,
permits and approvals required or needed for the lawful conduct, occupancy and
operation of the business of the Hotel, and each license and permit is in full
force and effect, and will be received and in full force and effect as of the
Closing. To the knowledge of Seller and Indemnitor, no licenses, permits or
approvals necessary for the lawful conduct, occupancy or operation of the
business of the Hotel require any approval of a governmental authority for
transfer of the Property except as set forth in Exhibit D.

(j) Financial Statements. With respect to the period beginning January 1, 2005,
and continuing to the date of this Contract, Seller has delivered copies of all
(i) Financial Statements for the Hotel (provided however that budgets for the
Hotel shall only be delivered to the extent applicable to the current year),
(ii) operating statements prepared by the Existing Manager for the Hotel,
(iii) monthly financial statements prepared by the Existing Manager for the
Hotel, and (iv) all other financial statements (including income, expenses and
property statements) generated by Seller or any third party with respect to the
operation of the Hotel. Each of such statements is complete and accurate in all
material respects and, except in the case of budgets prepared in advance of the
applicable operating period to which such budgets relate, fairly presents the
results of operations of the Hotel for the respective periods represented
thereby. There are no independent audits or financial statements prepared by
third parties relating to the operation of the Hotel other than the Financial
Statements prepared by or on behalf of the Existing Manager.

(k) Employees. All employees employed at the Hotel are the employees of either
the Existing Manager or the Seller. There are, to Seller’s knowledge, no
(i) unions organized at the Hotel, (ii) union organizing attempts, strikes,
organized work stoppages or slow downs, or any other labor disputes pending or
threatened with respect to any of the employees at the Hotel, or
(iii) collective bargaining or other labor agreements to which Seller or the
Existing Manager or the Hotel is bound with respect to any employees employed at
the Hotel.

(l) Operations. The Hotel has at all times been operated by Existing Manager in
accordance with all applicable laws, rules, regulations, ordinances and codes.

(m) Existing Management and Franchise Agreements. Seller has furnished to Buyer
true and complete copies of the Existing Management Agreement and the Existing
Franchise Agreement, which constitute the entire agreement of the parties with
respect to the subject matter thereof and which have not been amended or
supplemented in any respect. There are no other management agreements, franchise
agreements, license agreements or similar agreements for the operation or
management of the Hotel or relating to the Brand, to which Seller is a party or
which are binding upon the Property, except for the Existing Management
Agreement and the Existing Franchise Agreement. To the best of Seller’s and
Indemnitor’s knowledge, the Improvements comply with, and the Hotel is being
operated in accordance with, all requirements of such

 

12



--------------------------------------------------------------------------------

Existing Management Agreement and the Existing Franchise Agreement and all other
requirements of the Existing Manager and the Franchisor, including all “brand
standard” requirements of the Existing Manager and the Franchisor. The Existing
Management Agreement and the Existing Franchise Agreement are in full force and
effect, and shall remain in full force and effect until the termination of the
Existing Management Agreement and the Existing Franchise Agreement at Closing,
if applicable, as provided in Article V hereof. To the best of Seller’s
knowledge, no default by Seller has occurred that has not been cured and, to the
best of Seller’s knowledge none is continuing under the Existing Management
Agreement or the Existing Franchise Agreement, and Seller has received no notice
of default from Existing Manager or Franchisor thereunder, and no circumstances
exist which, with the giving of notice, the lapse of time or both, would
constitute such a default, and, to Seller’s knowledge, no default by the
Existing Manager or the Franchisor has occurred and is continuing under the
Existing Management Agreement or the Existing Franchise Agreement, and no
circumstances exist which, with the giving of notice, the lapse of time or both,
would constitute such a default.

(n) Construction of Hotel.

(i) To the best of Seller’s knowledge, the Hotel has been constructed in a good
and workmanlike manner without encroachments and in accordance in all material
respects with the Contracts, Plans and Specs, and all building permits and
certificates of occupancy therefor and all applicable zoning, platting,
subdivision, health, safety and similar laws, rules, regulations, ordinances and
codes.

(ii) To the best of Seller’s knowledge, the Personal Property is in good
condition and operating order.

(iii) Necessary easements for ingress and egress, drainage, signage and
utilities serving the Hotel have either been dedicated to the public, conveyed
to the appropriate utility provider or will be conveyed to Buyer along with the
Property.

7.2 Buyer’s representations, warranties and covenants. Buyer represents,
warrants and covenants:

(a) Authority. Buyer is a corporation duly formed, validly existing and in good
standing in the Commonwealth of Virginia. Buyer has received or will have
received by the applicable Closing Date all necessary authorization of the Board
of Directors of Buyer to complete the transactions contemplated by this
Contract. No other consent or approval of any person, entity or governmental
authority is required for the execution, delivery or performance by Buyer of
this Contract, and this Contract is hereby binding and enforceable against
Buyer.

(b) Bankruptcy. Buyer is not insolvent nor the subject of any bankruptcy
proceeding, receivership proceeding or other insolvency, dissolution,
reorganization or similar proceeding.

7.3 Survival. All of the representations and warranties are true, correct and
complete in all material respects as of the date hereof and the statements set
forth therein (without qualification or limitation as to a party’s knowledge
thereof except as expressly provided for in this Article VII) shall be true,
correct and complete in all material respects as of the Closing Date. All of the
representations and warranties made herein shall survive Closing for a period of
two (2) years and shall not be deemed to merge into or be waived by any Seller’s
Deed or any other closing documents.

 

13



--------------------------------------------------------------------------------

ARTICLE VIII

ADDITIONAL COVENANTS

8.1 Subsequent Developments. After the date of this Contract and until the
Closing Date, Seller shall use best efforts to keep Buyer fully informed of all
subsequent developments of which Seller has knowledge (“Subsequent
Developments”) which would cause any of Seller’s representations or warranties
contained in this Contract to be no longer accurate in any material respect.

8.2 Operations. From and after the date hereof through the Closing on the
Property Seller shall comply with the Existing Management Agreement and the
Existing Franchise Agreement and keep the same in full force and effect and
shall perform and comply with all of the following subject to and in accordance
with the terms of such agreements:

(a) Continue to maintain the Property generally in accordance with past
practices of Seller and pursuant to and in compliance with the Existing
Management Agreement and the Existing Franchise Agreement, including, without
limitation, (i) using reasonable efforts to keep available the services of all
present employees at the Hotel and to preserve its relations with guests,
suppliers and other parties doing business with Seller with respect to the
Hotel, (ii) accepting booking contracts for the use of the Hotel’s facilities
retaining such bookings in accordance with the terms of the Existing Management
Agreement and the Existing Franchise Agreement, (iii) maintaining the current
level of advertising and other promotional activities for the Hotel’s
facilities, (iv) maintaining the present level of insurance with respect to the
Hotel in full force and effect until the Closing Date for the Hotel and
(v) remaining in compliance in all material respects with all current Licenses;

(b) Keep, observe, and perform in all material respects all its obligations
under and pursuant to the Leases, the Service Contracts, the FF&E Leases, the
Existing Management Agreement, the Existing Franchise Agreement, the Contracts,
Plans and Specs, the Warranties and all other applicable contractual
arrangements relating to the Hotel;

(c) Not cause or permit the removal of FF&E from the Hotel except for the
purpose of discarding worn and valueless items that have been replaced with FF&E
of equal or better quality; timely make all repairs, maintenance, and
replacements to keep all FF&E and all other Personal Property and all Real
Property in good operating condition; keep and maintain the Hotel in a good
state of repair and condition, reasonable and ordinary wear and tear excepted;
and not commit waste of any portion of the Hotel;

(d) Maintain the levels and quality of the Personal Property generally at the
levels and quality existing on the date hereof and keep merchandise, supplies
and inventory adequately stocked, consistent with good business practice, as if
the sale of the Hotel hereunder were not to occur, including, without
limitation, maintaining linens and bath towels at least at a 2-par level for all
suites or rooms of the Hotel;

(e) Advise Buyer promptly of any litigation, arbitration, or administrative
hearing before any court or governmental agency concerning or affecting the
Hotel which is instituted or threatened after the date of this Contract or if
any representation or warranty contained in this Contract shall become false;

(f) Not take, or purposefully omit to take, any action that would have the
effect of violating any of the representations, warranties, covenants or
agreements of Seller contained in this Contract;

(g) Pay or cause to be paid all taxes, assessments and other impositions levied
or assessed on the Hotel or any part thereof prior to the delinquency date, and
comply with all federal, state, and municipal laws, ordinances, regulations and
orders relating to the Hotel;

(h) Not sell or assign, or enter into any agreement to sell or assign, or create
or permit to exist any lien or encumbrance (other than a Permitted Exception)
on, the Property or any portion thereof; and

(i) Not allow any permit, receipt, license, franchise or right currently in
existence with respect to the operation, use, occupancy or maintenance of the
Hotel to expire, be canceled or otherwise terminated.

 

14



--------------------------------------------------------------------------------

Seller shall promptly furnish to Buyer copies of all new, amended or extended
FF&E Leases, Service Contracts, Leases and other contracts or agreements (other
than routine hotel room bookings entered into in the ordinary course of
business) relating to the Hotel and entered into by the Existing Manager prior
to Closing. Buyer shall have the right to extend the Review Period for a period
of five (5) Business Days in order to review any of the foregoing that are not
received by Buyer at least five (5) Business Days prior to the expiration of the
Review Period. Seller shall not, without first obtaining the written approval of
Buyer, which approval shall not be unreasonably withheld, enter into any new
FF&E Leases, Service Contracts, Leases or other contracts or agreements related
to the Hotel, or extend any existing such agreements, unless such agreements
(x) can be terminated, without penalty, upon thirty (30) days’ prior notice or
(y) will expire prior to the Closing Date.

8.3 Third Party Consents. Prior to the Closing Date, Seller shall, at Seller’s
expense, (i) obtain any and all third party consents and approvals (x) required
in order to transfer the Hotel to Buyer, or (y) which, if not obtained, would
materially adversely affect the operation of the Hotel, including, without
limitation, all consents and approvals referred to on Exhibit D and (ii) use
best efforts to obtain all other third party consents and approvals (all of such
consents and approvals in (i) and (ii) above being referred to collectively as,
the “Third Party Consents”).

8.4 Employees. Upon reasonable prior notice to Seller by Buyer after January 3,
2005, Buyer and its employees, representatives and agents shall have the right
to communicate with Seller’s staff, the Hotel staff and the Existing Manager’s
staff, including without limitation the general manager, the director of sales,
the engineering staff and other key management employees of the Hotel, at any
time before Closing. Buyer shall not interfere with the operations of the Hotel
while engaging in such communication in a manner that materially adversely
affects the operation of the Property or the Existing Management Agreement.

8.5 Estoppel Certificates. Seller shall obtain from (i) each tenant under any
Lease affecting the Hotel (but not from current or prospective occupants of
hotel rooms and suites within the Hotel) and (ii) each lessor under each FF&E
Lease for the Hotel identified by Buyer as a material FF&E Lease, the estoppel
certificates substantially in the forms provided by Buyer to Seller during the
Review Period, and deliver to Buyer not less than five (5) days before the
Closing.

8.6 Access to Financial Information. Buyer’s representatives shall have access
to, and Seller and its Affiliates shall cooperate with Buyer and furnish upon
request, all financial and other information relating to the Hotel’s operations
to the extent necessary to enable Buyer’s representatives to prepare audited
financial statements in conformity with Regulation S-X of the Securities and
Exchange Commission (the “SEC”) and other applicable rules and regulations of
the SEC and to enable them to prepare a registration statement, report or
disclosure statement for filing with the SEC on behalf of Buyer or its
Affiliates, whether before or after Closing and regardless of whether such
information is included in the Records to be transferred to Buyer hereunder.
Seller shall also provide to Buyer’s representative a signed representation
letter in form and substance reasonably acceptable to Seller sufficient to
enable an independent public accountant to render an opinion on the financial
statements related to the Hotel. Buyer will reimburse Seller for costs
reasonably incurred by Seller to comply with the requirements of the preceding
sentence to the extent that Seller is required to incur costs not in the
ordinary course of business for third parties to provide such representation
letter. The provisions of this Section shall survive Closing or termination of
this Contract.

8.7 Bulk Sales. At Seller’s risk and expense, Seller shall take all steps
necessary to comply with the requirements of a transferor under all bulk
transfer laws, if any, that are applicable to the transactions contemplated by
this Contract.

8.8 Indemnification. If the transactions contemplated by this Contract are
consummated as provided herein:

(a) Indemnification of Buyer. Without in any way limiting or diminishing the
warranties, representations or agreements herein contained or the rights or
remedies available to Buyer for a breach

 

15



--------------------------------------------------------------------------------

hereof, Seller hereby agrees to indemnify, defend and hold harmless Buyer and
its respective designees, successors and assigns from and against all losses,
judgments, liabilities, claims, damages or expenses (including reasonable
attorneys’ fees) of every kind, nature and description in existence before, on
or after Closing, whether known or unknown, absolute or continent, joint or
several, arising out of or relating to:

(i) any claim made or asserted against Buyer or any of the Property by a
creditor of Seller, including any claims based on or alleging a violation of any
bulk sales act or other similar laws;

(ii) the breach of any representation, warranty, covenant or agreement of Seller
contained in this Contract;

(iii) any liability or obligation of Seller not expressly assumed by Buyer
pursuant to this Contract;

(iv) any claim made or asserted by an employee of Seller arising out of Seller’s
decision to sell the Property; and

(v) the conduct and operation by or on behalf of Seller of the Hotel or the
ownership, use or operation of the Property prior to Closing.

(b) Indemnification of Seller. Without in any way limiting or diminishing the
warranties, representations or agreements herein contained or the rights or
remedies available to Seller for a breach hereof, Buyer hereby agrees, with
respect to this Contract, to indemnify, defend and hold harmless Seller from and
against all losses, judgments, liabilities, claims, damages or expenses
(including reasonable attorneys’ fees) of every kind, nature and description in
existence before, on or after Closing, whether known or unknown, absolute or
contingent, joint or several, arising out of or relating to:

(i) the breach of any representation, warranty, covenant or agreement of Buyer
contained in this Contract;

(ii) the conduct and operation by Buyer of its business at the Hotel after the
Closing; and

(iii) any liability or obligation of Buyer expressly assumed by Buyer at
Closing.

(c) Indemnification Procedure for Claims of Third Parties. Indemnification, with
respect to claims resulting from the assertion of liability by those not parties
to this Contract (including governmental claims for penalties, fines and
assessments), shall be subject to the following terms and conditions:

(i) The party seeking indemnification (the “Indemnified Party”) shall give
prompt written notice to the party or parties from which it is seeking
indemnification (the “Indemnifying Party”) of any assertion of liability by a
third party which might give rise to a claim for indemnification based on the
foregoing provisions of this Section 8.8, which notice shall state the nature
and basis of the assertion and the amount thereof, to the extent known;
provided, however, that no delay on the part of the Indemnified Party in giving
notice shall relieve the Indemnifying Party of any obligation to indemnify
unless (and then solely to the extent that) the Indemnifying Party is prejudiced
by such delay.

(ii) If in any action, suit or proceeding (a “Legal Action”) the relief sought
is solely the payment of money damages, and if the Indemnifying Party
specifically agrees in writing to indemnify such Indemnified Party with respect
thereto and demonstrates to the reasonable satisfaction of such Indemnified
Party its financial ability to do so, the Indemnifying Party shall have the
right, commencing thirty (30) days after such notice, at its option, to elect to
settle, compromise or defend, pursuant to this paragraph, by its own counsel and
at its own expense, any such Legal Action involving such Indemnified Party’s
asserted liability. If the Indemnifying Party does not undertake to settle,
compromise or defend any such Legal Action, such settlement, compromise or
defense shall be conducted in the sole discretion of such Indemnified Party, but
such Indemnified Party shall provide the Indemnifying Party with such
information concerning such settlement, compromise or defense as the
Indemnifying Party may reasonably request from time to time. If the Indemnifying
Party undertakes to settle, compromise or defend any such asserted liability, it
shall notify such Indemnified Party in writing of its intention to do so within
thirty (30) days of notice from such Indemnified Party provided above.

 

16



--------------------------------------------------------------------------------

(iii) Notwithstanding the provisions of the previous subsection of this
Contract, until the Indemnifying Party shall have assumed the defense of the
Legal Action, the defense shall be handled by the Indemnified Party.
Furthermore, (x) if the Indemnified Party shall have reasonably concluded that
there are likely to be defenses available to it that are different from or in
addition to those available to the Indemnifying Party; (y) if the Legal Action
involves other than money damages and seeks injunctive or other equitable
relief; or (z) if a judgment against Buyer, as the Indemnified Party, in the
Legal Action will, in the good faith opinion of Buyer, establish a custom or
precedent which will be adverse to the best interest of the continuing business
of the Hotel, the Indemnifying Party, shall not be entitled to assume the
defense of the Legal Action and the defense shall be handled by the Indemnified
Party, provided that, in the case of clause (z), the Indemnifying Party shall
have the right to approve legal counsel selected by the Indemnified Party, such
approval not to be unreasonably withheld, delayed or conditioned. If the defense
of the Legal Action is handled by the Indemnified Party under the provisions of
this subsection, the Indemnifying Party shall pay all legal and other expenses
reasonably incurred by the Indemnified Party in conducting such defense.

(iv) In any Legal Action initiated by a third party and defended by the
Indemnified Party (w) the Indemnified Party shall have the right to be
represented by advisory counsel and accountants, at its own expense, (x) the
Indemnifying Party shall keep the Indemnified Party fully informed as to the
status of such Legal Action at all stages thereof, whether or not the
Indemnified Party is represented by its own counsel, (y) the Indemnifying Party
shall make available to the Indemnified Party and its attorneys, accounts and
other representatives, all books and records of Seller relating to such Legal
Action and (z) the parties shall render to each other such assistance as may be
reasonably required in order to ensure the proper and adequate defense of such
Legal Action.

(v) In any Legal Action initiated by a third party and defended by the
Indemnifying Party, the Indemnifying Party shall not make settlement of any
claim without the written consent of the Indemnified Party, which consent shall
not be unreasonably withheld. Without limiting the generality of the foregoing,
it shall not be deemed unreasonable to withhold consent to a settlement
involving injunctive or other equitable relief against Buyer or its respective
assets, employees, Affiliates or business, or relief which Buyer reasonably
believes could establish a custom or precedent which will be adverse to the best
interests of its continuing business.

8.9 Seller’s Acquisition of CD. To secure the timely payment of any expenses
related to the operation of the Hotel prior to Closing, the Seller shall
purchase from the Thomasville National Bank in Thomasville, Georgia, at or prior
to the Closing and Seller’s receipt of the Purchase Price less any adjustments
authorized by this Contract, a $200,000 certificate of deposit with a term of
one hundred eighty (180) days, issued to Seller and which shall otherwise be
satisfactory in form and substance to Seller and Buyer (the “CD”). The purchase
of the CD shall be established at Closing and shall be a condition to Buyer’s
obligations under this Contract. If no claims have been asserted by Buyer
against Seller, or all such claims have been satisfied, within such 180-day
period, Seller shall be entitled to “cash in” the CD.

8.10 Liquor Licenses. As a condition to Buyer’s obligations under this Contract,
(i) Manager or an Affiliate thereof approved by Buyer shall have or shall have
obtained all liquor licenses and alcoholic beverage licenses necessary or
desirable to operate any restaurants, bars and lounges presently located within
the Hotel (collectively, the “Liquor Licenses”), and, in the case of an
Affiliate of the Manager, the Hotel has a right to use such Liquor Licenses,
(ii) if permitted under the laws of the jurisdiction in which the Hotel is
located, the Manager shall execute and file any and all necessary forms,
applications and other documents (and Seller and Existing Manager shall
cooperate with the Manager in filing such forms, applications and other
documents) with the appropriate liquor and alcoholic beverage authorities prior
to Closing so that the Liquor Licenses shall be in full force and effect upon
completion of Closing.

8.11 Access to Financial Information. Buyer’s representatives shall have access
to, and Seller and its Affiliates shall cooperate with Buyer and furnish upon
request, all financial and other information relating to the

 

17



--------------------------------------------------------------------------------

Hotel to the extent necessary to enable Buyer’s representatives to prepare
audited financial statements in conformity with Regulation S-X of the Securities
and Exchange Commission (the “SEC”) and other applicable rules and regulations
of the SEC and to enable them to prepare a registration statement, report or
disclosure statement for filing with the SEC on behalf of Buyer or its
Affiliates, whether before or after Closing and regardless of whether such
information is included in the Records to be transferred to Buyer hereunder.
Seller shall also provide to Buyer’s representative a signed representation
letter in form and substance reasonably acceptable to Seller sufficient to
enable an independent public accountant to render an opinion on the financial
statements related to the Hotel. Buyer will reimburse Seller for costs
reasonably incurred by Seller to comply with the requirements of the preceding
sentence to the extent that Seller is required to incur costs not in the
ordinary course of business for third parties to provide such representation
letter. The provisions of this Section shall survive Closing or termination of
this Contract.

ARTICLE IX

CONDITIONS FOR CLOSING

9.1 Buyer’s Conditions for Closing. Unless otherwise waived in writing, and
without prejudice to Buyer’s right to cancel this Contract during the Review
Period, the duties and obligations of Buyer to proceed to Closing under the
terms and provisions of this Contract are and shall be expressly subject to
strict compliance with, and satisfaction or waiver of, each of the conditions
and contingencies set forth in this Section 9.1, each of which shall be deemed
material to this Contract. In the event of the failure of any of the conditions
set forth in this Section 9.1 or of any other condition to Buyer’s obligations
provided for in this Contract (other than any such failure resulting from
Seller’s default for which Buyer shall have the remedies set forth in
Section 14.2 and 14.3), which condition is not waived in writing by Buyer, Buyer
shall have the right at its option to declare this Contract terminated, in which
case the Earnest Money Deposit and any interest thereon shall be immediately
returned to Buyer and each of the parties shall be relieved from further
liability to the other, except as otherwise expressly provided herein, with
respect to this Contract.

(a) All of Seller’s representations and warranties contained in or made pursuant
to this Contract shall be true and correct in all material respects as if made
again on the Closing Date.

(b) Buyer shall have received all of the instruments and conveyances listed in
Section 10.2.

(c) Seller shall have performed, observed and complied in all material respects
with all of the covenants, agreements, closing requirements and conditions
required by this Contract to be performed, observed and complied with by Seller,
as and when required hereunder.

(d) All Liquor Licenses shall be in full force and effect and shall remain in
full force and effect following Closing and shall have been or shall be
transferred to, or new Liquor Licenses issued to, the Manager or an Affiliate
thereof approved by Buyer at or as of Closing, and Buyer shall have received
satisfactory evidence thereof.

(e) Third Party Consents in form and substance satisfactory to Buyer shall have
been obtained and furnished to Buyer.

(f) The CD shall have been purchased in accordance with Section 8.9 of this
Contract.

(g) At Buyer’s option, the Existing Management Agreement shall have been
terminated and Buyer and the Manager shall have entered into the New Management
Agreement or the Existing Management Agreement shall have been assigned to Buyer
upon terms and conditions acceptable to Buyer in its sole and absolute
discretion.

(h) At Buyer’s option, the Existing Franchise Agreement shall have been
terminated and Buyer and the Franchisor shall have entered into the New
Franchise Agreement or the Existing Franchise Agreement shall have been assigned
to Buyer upon terms and conditions acceptable to Buyer in its sole and absolute
discretion.

 

18



--------------------------------------------------------------------------------

9.2 Seller’s Conditions for Closing. Unless otherwise waived in writing, and
without prejudice to Seller’s right to cancel this Contract during the Review
Period, the duties and obligations of Seller to proceed to Closing under the
terms and provisions of this Contract are and shall be expressly subject to
strict compliance with, and satisfaction or waiver of, each of the conditions
and contingencies set forth in this Section 9.2, each of which shall be deemed
material to this Contract. In the event of the failure of any of the conditions
set forth in this Section 9.2 (other than any such failure resulting from
Buyer’s default for which Seller shall have the remedies set forth in
Section 14.1 and 14.3), which condition is not waived in writing by Seller,
Seller shall have the right at its option to declare this Contract terminated
and null and void, in which case the remaining Earnest Money Deposit and any
interest thereon shall be immediately returned to Buyer and each of the parties
shall be relieved from further liability to the other, except as otherwise
expressly provided herein.

(a) All of Buyer’s representations and warranties contained in or made pursuant
to this Contract shall be true and correct in all material respects as if made
again on the Closing Date.

(b) Seller shall have received all of the money, instruments and conveyances
listed in Section 10.3.

(c) Buyer shall have performed, observed and complied in all material respects
with all of the covenants, agreements, closing requirements and conditions
required by this Contract to be performed, observed and complied with by Buyer,
as and when required hereunder.

ARTICLE X

CLOSING AND CONVEYANCE

10.1 Closing. Unless otherwise agreed by Buyer and Seller, the Closing on the
Property shall occur on the day that is fifteen (15) days after the expiration
of the Review Period, subject to Sections 9.1 and 9.2 (provided however that no
party to this Contract may delay Closing due to the failure of a condition set
forth in this Agreement, unless mutually agreed otherwise). The date on which
the Closing is to occur as provided in this Section 10.1, or such other date as
may be agreed upon by Buyer and Seller, is referred to in this Contract as the
“Closing Date” for the Property. The Closing shall be held at 10:00 a.m. at the
offices of the Title Company, or as otherwise determined by Buyer and Seller.
The Closing may be accomplished by timely wire transfer of monies and delivery
by overnight courier of required closing documents to the Title Company. Unless
otherwise agreed by Buyer and Seller, the Closing on the Property shall occur
together and in conjunction with the closing of the purchase and sale of the
Hilton Garden Inn hotel in Tallahassee, Florida, pursuant to that certain
purchase contract between Buyer and Seller and dated of even date herewith.

10.2 Deliveries of Seller and Indemnitor. At Closing, Seller or Indemnitor, as
applicable, shall deliver to Buyer the following, and, as appropriate, all
instruments shall be properly executed and conveyance instruments to be
acknowledged in recordable form (the terms, provisions and conditions of all
instruments not attached hereto as Exhibits shall be mutually agreed upon by
Buyer and Seller prior to such Closing).

(a) Deed. A Statutory Warranty Deed conveying to Buyer fee simple title to the
Real Property, subject only to the Permitted Exceptions (the “Deed”).

(b) Bills of Sale. Bills of sale to Buyer and/or its designated Lessee,
conveying title to the tangible Personal Property (other than the alcoholic
beverage inventories, which, at Buyer’s election, shall be transferred by Seller
to the Manager as holder of the Liquor Licenses required for operation of the
Hotel).

(c) Existing Management and Franchise Agreements. At Buyer’s option, the
termination of the Existing Management Agreement and/or Existing Franchise
Agreement or the assignment of the Existing Management Agreement and/or the
Existing Franchise Agreement.

(d) General Assignments. Assignments of all of Seller’s right, title and
interest in and to all FF&E Leases, Service Contracts and Leases identified on
Exhibit C hereto (the “Hotel Contracts”). The assignment shall also be a general
assignment and shall provide for the assignment of all of Seller’s right,

 

19



--------------------------------------------------------------------------------

title and interest in all Property not conveyed by the Seller’s Deed or Bills of
Sale, including all Records (provided however that Seller shall not be required
to deliver the originals of any such Records required by Seller, in its
reasonable discretion, to be kept and maintained for its future tax, accounting
and other purposes, but Seller shall deliver copies of all such Records to Buyer
if so requested at Closing or at any time thereafter), Warranties, Licenses,
Tradenames, Contracts, Plans and Specs and all other intangible Personal
Property applicable to the Hotel.

(e) FIRPTA; 1099. A FIRPTA Affidavit or Transferor’s Certificate of Non-Foreign
Status as required by Section 1445 of the Internal Revenue Code and an IRS Form
1099.

(f) Title Company Documents. All affidavits, gap indemnity agreements and other
documents reasonably required by the Title Company. At Buyer’s sole expense,
Buyer shall have obtained an irrevocable commitment directly from the Title
Company (or in the event the Title Company is not willing to issue said
irrevocable commitment, then from such other national title company as may be
selected by either Buyer or Seller) for issuance of an Owner’s Policy of Title
Insurance to Buyer insuring good and marketable fee simple absolute title to the
Real Property constituting part of the Property, subject only to the Permitted
Exceptions in the amount of the Purchase Price.

(g) Possession; Estoppel Certificates. Possession of the Property, subject only
to rights of guests in possession and tenants pursuant to written leases
included in the Leases, and estoppel certificates from tenants under Leases and
the lessors under FF&E Leases in form and substance acceptable to Buyer.

(h) Vehicle Titles. The necessary certificates of titles, if any, duly endorsed
for transfer together with any required affidavits and other documentation
necessary for the transfer of title or assignment of leases from Seller to Buyer
of any motor vehicles used in connection with the Hotel’s operations.

(i) Authority Documents. Certified copy of resolutions of the Board of Directors
of Seller authorizing the sale of the Property contemplated by this Contract,
and/or other evidence reasonably satisfactory to Buyer and the Title Company
that the person or persons executing the closing documents on behalf of Seller
have full right, power and authority to do so, along with a certificate of good
standing of Seller from the State in which the Property is located.

(j) Miscellaneous. Such other instruments as are contemplated by this Contract
to be executed or delivered by Seller, reasonably required by Buyer or the Title
Company, or customarily executed in the jurisdiction in which the Hotel is
located, to effectuate the conveyance of property similar to the Hotel, with the
effect that, after the Closing, Buyer will have succeeded to all of the rights,
titles, and interests of Seller related to the Hotel and Seller will no longer
have any rights, titles, or interests in and to the Hotel.

(k) Plans, Keys, Records, Etc. To the extent not previously delivered to and in
the possession of Buyer, all Contracts, Plans and Specs, all keys for the Hotel
(which keys shall be properly tagged for identification), all Records,
including, without limitation, all Warranties, Licenses, Leases, FF&E Leases and
Service Contracts for the Hotel.

(l) Closing Statements. Seller’s Closing Statement, and a certificate confirming
the truth of Seller’s representations and warranties hereunder as of the Closing
Date.

(m) Indemnification Agreement. At Closing, Indemnitor shall deliver to Buyer the
Indemnification Agreement.

10.3 Buyer’s Deliveries. At Closing of the Hotel, Buyer shall deliver the
following:

(a) Purchase Price. The balance of the Purchase Price, adjusted for the
adjustments provided for in Section 12.1, below.

(b) Authority Documents. Certified copy of resolutions of the Board of Directors
of Buyer authorizing the purchase of the Hotel contemplated by this Contract,
and/or other evidence satisfactory to Seller and the Title Company that the
person or persons executing the closing documents on behalf of Buyer have full
right, power and authority to do so.

 

20



--------------------------------------------------------------------------------

(c) Miscellaneous. Such other instruments as are contemplated by this Contract
to be executed or delivered by Buyer, reasonably required by Seller or the Title
Company, or customarily executed in the jurisdiction in which the Hotel is
located, to effectuate the conveyance of property similar to the Hotel, with the
effect that, after the Closing, Buyer will have succeeded to all of the rights,
titles, and interests of Seller related to the Hotel and Seller will no longer
have any rights, titles, or interests in and to the Hotel.

(d) Closing Statements. Buyer’s Closing Statement, and a certificate confirming
the truth of Buyer’s representations and warranties hereunder as of the Closing
Date.

ARTICLE XI

COSTS

All Closing costs shall be paid as set forth below:

11.1 Seller’s Costs. In connection with the sale of the Property contemplated
under this Contract, Seller shall be responsible for one-half (1/2) of the
documentary stamps (i.e., transfer taxes) required to be placed on the Deed, and
all sales, use or bulk transfer taxes or like taxes, if any, on or in connection
with the transfer of the Personal Property constituting part of the Property
pursuant to the Bill of Sale, in each case except as otherwise provided in
Section 12, and all accrued taxes of Seller prior to Closing and income, sales
and use taxes and other such taxes of Seller attributable to the sale of the
Property to Buyer. Seller shall be responsible for the fees and costs payable to
the Existing Manager with respect to the termination of the Existing Management
Agreement or the assignment of the Existing Management Agreement. Seller shall
also be responsible for the costs and expenses of its attorneys, accountants,
appraisers and other professionals, consultants and representatives. Seller
shall also be responsible for payment of all prepayment penalties and other
amounts payable in connection with the pay-off of any liens and/or indebtedness
encumbering the Property. Seller shall be responsible for all costs incurred in
connection with the PIP inspection and the preparation of the PIP Report.

11.2 Buyer’s Costs. In connection with the purchase of the Property contemplated
under this Contract, Buyer shall be responsible for for one-half (1/2) of the
documentary stamps (i.e., transfer taxes) required to be placed on the Deed,,
all costs in connection with either the transfer or termination of the Existing
Franchise Agreement or the application for a New Franchise Agreement (whichever
option is selected by Buyer), the costs and expenses of its attorneys,
accountants and other professionals, consultants and representatives. Buyer
shall also be responsible for the costs and expenses in connection with the
preparation of any environmental report, any update to the survey and the costs
and expenses of preparation of the title insurance commitment and the issuance
of the title insurance policy contemplated by Article IV and the per page
recording charges for the Deed (if applicable). Buyer shall be responsible for
all costs required to implement the requirements, if any, of the PIP Report.

ARTICLE XII

ADJUSTMENTS

12.1 Adjustments. Unless otherwise provided herein, at Closing, adjustments
between the parties shall be made as of 12:01 a.m. on the Closing Date (the
“Cutoff Time”), with the income and expenses accrued prior to the Closing Date
being allocated to Seller and the income and expenses accruing on and after the
Closing Date being allocated to Buyer, all as set forth below. All of such
adjustments and allocations shall be made in cash at Closing and shall be
collected through and/or adjusted in accordance with the terms of the Existing
Management Agreement. Except as otherwise expressly provided herein, all
apportionments and adjustments shall be made on an accrual basis in accordance
with generally accepted accounting principles. Buyer and Seller shall request
that the Existing Manager determine the apportionments, allocations, prorations
and adjustments as of the Cutoff Time.

 

21



--------------------------------------------------------------------------------

(a) Taxes. All real estate taxes, personal property taxes, or any other taxes
and special assessments (special or otherwise) of any nature upon the Property
levied, assessed or pending for the calendar year in which the Closing occurs
(including the period prior to Closing, regardless of when due and payable)
shall be prorated as of the Cutoff Time and, if no tax bills or assessment
statements for such calendar year are available, such amounts shall be estimated
on the basis of the best available information for such taxes and assessments
that will be due and payable on the Hotel for the calendar year in which Closing
occurs, with an adjustment between Buyer and Seller promptly after the actual
tax bills and/or assessment statements become available.

(b) Utilities. All suppliers of utilities shall be instructed to read meters or
otherwise determine the charges owing as of the Closing Date for services prior
thereto, which charges shall be allocated to Seller. Charges accruing after
Closing shall be allocated to Buyer. If elected by Seller, Seller shall be given
credit, and Buyer shall be charged, for any utility deposits transferred to and
received by Buyer at Closing.

(c) Income/Charges. All rents, income and charges receivable or payable under
any Leases and Hotel Contracts applicable to the Property, and any deposits,
prepayments and receipts thereunder, shall be prorated between Buyer and Seller
as of the Cutoff Time.

(d) Accounts. Seller shall be entitled to a credit (i.e., be paid by Buyer, in
addition to the Purchase Price, at Closing) for all working capital accounts,
reserve accounts, Deposits and escrow accounts (including all FF&E accounts and
PIP accounts) transferred at Closing to Buyer.

(e) Guest Ledger. Subject to (f) below, all accounts receivable of registered
guests at the Hotel who have not checked out and were occupying rooms as of the
Cutoff Time, shall be prorated as provided herein.

(f) Room Rentals. All receipts from guest room rentals and other suite revenues
for the night in which the Cutoff Time occurs shall belong to Seller, but Seller
shall provide Buyer credit at Closing equal to the reasonable expenses to be
incurred by Buyer to clean such guests’ rooms.

(g) Advance Deposits. All prepaid rentals, room rental deposits, and all other
deposits for advance registration, banquets or future services to be provided on
and after the Closing Date shall be credited to Buyer.

(h) Accounts Receivable. To the extent not apportioned at Closing and subject to
(e) and (f) above, all accounts receivable and credit card claims as of the
Cutoff Time shall remain the property of Seller, and Seller and Buyer agree that
the monies received from debtors owing such accounts receivable balances after
Closing, unless otherwise provided in the New Management Agreement, shall be
applied as expressly provided in such remittance, or if not specified then to
the Seller’s outstanding invoices to such account debtors in chronological order
beginning with the oldest invoices, and thereafter, to Buyer’s account.

(i) Accounts Payable. To the extent not apportioned at Closing, any
indebtedness, accounts payable, liabilities or obligations of any kind or nature
related to Seller or the Property for the periods prior to and including the
Closing Date shall be retained by Seller and promptly allocated to Seller and
evidence thereof shall be provided to Buyer, and Buyer shall not be or become
liable therefor, except as expressly assumed by Buyer pursuant to this Contract,
and invoices received in the ordinary course of business prior to Closing shall
be allocated to Seller at Closing.

(j) Restaurants, Bars, Machines, Other Income. All monies received in connection
with bar, restaurant, banquet and similar and other services at the Hotel (other
than amounts due from any guest and included in room rentals) prior to the close
of business for each such operation for the night in which the Cutoff Time
occurs shall belong to Seller, and all other receipts and revenues (not
previously described in this Section 12.1) from the operation of any department
of the Hotel shall be prorated between Seller and Buyer at Closing.

12.2 Reconciliation and Final Payment. Seller and Buyer shall reasonably
cooperate after Closing to make a final determination of the allocations and
prorations required under this Contract within sixty (60) days after the Closing
Date. Upon the final reconciliation of the allocations and prorations under this
Section, the party which

 

22



--------------------------------------------------------------------------------

owes the other party any sums hereunder shall pay such party such sums within
ten (10) days after the reconciliation of such sums. The obligations to
calculate such prorations, make such reconciliations and pay any such sums shall
survive the Closing.

12.3 Employees. Unless Buyer or the Manager expressly agrees otherwise, none of
the employees of the Hotel shall become employees of Buyer, as of the Closing
Date; instead, such employees shall continue as employees of the Existing
Manager or the Seller. Seller shall not give notice under any applicable federal
or state plant closing or similar act, including, if applicable, the Worker
Adjustment and Retraining Notification Provisions of 29 U.S.C., Section 2102,
the parties having agreed that a mass layoff, as that term is defined in 29
U.S.C., 2101(a)(3), will not have occurred. Any liability for payment of all
wages, salaries and benefits, including, without limitation, accrued vacation
pay, sick leave, bonuses, pension benefits, COBRA rights, and other benefits
accrued or earned by and due to employees at the Hotel through the Cutoff Time,
together with F.I.C.A., unemployment and other taxes and benefits due with
respect to such employees for such period, shall be charged to Seller, in
accordance with the Existing Management Agreement, for the purposes of the
adjustments to be made as of the Cutoff Time. All liability for wages, salaries
and benefits of the employees accruing in respect of and attributable to the
period from and after Closing shall be charged to Buyer, in accordance with the
New Management Agreement. To the extent applicable, all such allocations and
charges shall be adjusted in accordance with the provisions of the Existing
Management Agreement.

ARTICLE XIII

CASUALTY AND CONDEMNATION

13.1 Risk of Loss; Notice. Prior to Closing and the delivery of possession of
the Property to Buyer in accordance with this Contract, all risk of loss to the
Property (whether by casualty, condemnation or otherwise) shall be borne by
Seller. In the event that (a) any loss or damage to the Hotel shall occur prior
to the Closing Date as a result of fire or other casualty, or (b) Seller
receives notice that a governmental authority has initiated or threatened to
initiate a condemnation proceeding affecting the Hotel, Seller shall give Buyer
immediate written notice of such loss, damage or condemnation proceeding (which
notice shall include a certification of (i) the amounts of insurance coverages
in effect with respect to the loss or damage and (ii) if known, the amount of
the award to be received in such condemnation).

13.2 Buyer’s Termination Right. If, prior to Closing and the delivery of
possession of the Property to Buyer in accordance with this Contract, (a) any
condemnation proceeding shall be pending against a substantial portion of the
Hotel or (b) there is any substantial casualty loss or damage to the Hotel,
Buyer shall have the option to terminate this Contract, provided Buyer delivers
written notice to Seller of its election within twenty (20) days after the date
Seller has delivered Buyer written notice of any such loss, damage or
condemnation as provided above, and in such event, the Earnest Money Deposit,
and any interest thereon, shall be delivered to Buyer and thereafter, except as
expressly set forth herein, no party shall have any further obligation or
liability to the other under this Contract. In the context of condemnation,
“substantial” shall mean condemnation of such portion of the Hotel (or access
thereto) as could, in Buyer’s reasonable judgment, render use of the remainder
impractical or unfeasible for the uses herein contemplated, and, in the context
of casualty loss or damage, “substantial” shall mean a loss or damage in excess
of One Hundred Thousand and No/100 Dollars ($100,000.00) in value.

13.3 Procedure for Closing. If Buyer shall not timely elect to terminate this
Contract under Section 13.2 above, or if the loss, damage or condemnation is not
substantial, Seller agrees to pay to Buyer at the Closing all insurance proceeds
or condemnation awards which Seller has received as a result of the same, plus
an amount equal to the insurance deductible, and assign to Buyer all insurance
proceeds and condemnation awards payable as a result of the same, in which event
the Closing shall occur without Seller replacing or repairing such damage. In
the case of damage or casualty, at Buyer’s election, Seller shall repair and
restore the Property to its condition immediately prior to such damage or
casualty and shall assign to Buyer all excess insurance proceeds.

 

23



--------------------------------------------------------------------------------

ARTICLE XIV

DEFAULT REMEDIES

14.1 Buyer Default. If Buyer defaults under this Contract after the Review
Period, and such default continues for thirty (30) days following written notice
from Seller (provided no notice shall extend the time for Closing), then at
Seller’s election by written notice to Buyer, this Contract shall be terminated
and of no effect, in which event the Earnest Money Deposit, including any
interest thereon, shall be paid to and retained by the Seller as Seller’s sole
and exclusive remedy hereunder, and as liquidated damages for Buyer’s default or
failure to close, and both Buyer and Seller shall thereupon be released from all
obligations hereunder.

14.2 Seller Default. If Seller defaults under this Contract, and such default
continues for thirty (30) days following written notice from Buyer, Buyer may
elect, as Buyer’s sole and exclusive remedy, either (i) to terminate this
Contract by written notice to Seller delivered to Seller at any time prior to
the completion of such cure, in which event the Earnest Money Deposit, including
any interest thereon, shall be returned to the Buyer, and thereafter both the
Buyer and Seller shall thereupon be released from all obligations with respect
to this Contract, except as otherwise expressly provided herein; or (ii) to
treat this Contract as being in full force and effect by written notice to
Seller delivered to Seller at any time prior to the completion of such cure, in
which event the Buyer shall have the right to an action against Seller for
damages, specific performance and all other rights and remedies available at law
or in equity.

14.3 Attorney’s Fees. Anything to the contrary herein notwithstanding, if it
shall be necessary for either the Buyer or Seller to employ an attorney to
enforce its rights pursuant to this Contract because of the default of the other
party, and the non-defaulting party is successful in enforcing such rights, then
the defaulting party shall reimburse the non-defaulting party for the
non-defaulting party’s reasonable attorneys’ fees, costs and expenses.

 

24



--------------------------------------------------------------------------------

ARTICLE XV

NOTICES

All notices required herein shall be deemed to have been validly given, as
applicable: (i) if given by telecopy, when the telecopy is transmitted to the
party’s telecopy number specified below and confirmation of complete receipt is
received by the transmitting party during normal business hours or on the next
Business Day if not confirmed during normal business hours, (ii) if hand
delivered to a party against receipted copy, when the copy of the notice is
receipted or rejected, (iii) if given by certified mail, return receipt
requested, postage prepaid, two (2) Business Days after it is posted with the
U.S. Postal Service at the address of the party specified below or (iv) on the
next delivery day after such notices are sent by recognized and reputable
commercial overnight delivery service marked for next day delivery, return
receipt requested or similarly acknowledged:

 

If to Buyer:

  

Apple Eight Hospitality Ownership, Inc.

814 East Main Street

Richmond, Virginia 23219

Attention: Justin Knight, President

Fax No.: (804) 727-6350

with a copy to:

  

McGuireWoods LLP

One James Center

Richmond, Virginia 23219

Attention: Charles L. Menges, Esq.

Fax No.: (804) 698-2119

If to Seller or to Indemnitor:

  

SH Lodging, LLC

c/o Scott Hotels

P.O. Box 679

Thomasville, Georgia 31799

Attn: Cochran Scott

Fax No.: (229) 225-1048

With a copy to:

  

Charles R. Gardner

1300 Thomaswood Drive

Tallahassee, Florida 32308

Fax No.: (850) 422-3173

Addresses may be changed by the parties hereto by written notice in accordance
with this Section.

ARTICLE XVI

MISCELLANEOUS

16.1 Performance. Time is of the essence in the performance and satisfaction of
each and every obligation and condition of this Contract.

16.2 Binding Effect; Assignment. This Contract shall be binding upon and shall
inure to the benefit of each of the parties hereto, their respective successors
and assigns.

16.3 Entire Agreement. This Contract and the Exhibits constitute the sole and
entire agreement between Buyer and Seller with respect to the subject matter
hereof. No modification of this Contract shall be binding unless signed by both
Buyer and Seller.

16.4 Governing Law. The validity, construction, interpretation and performance
of this Contract shall in all ways be governed and determined in accordance with
the laws of the Commonwealth of Virginia (without regard to conflicts of law
principles).

 

25



--------------------------------------------------------------------------------

16.5 Captions. The captions used in this Contract have been inserted only for
purposes of convenience and the same shall not be construed or interpreted so as
to limit or define the intent or the scope of any part of this Contract.

16.6 Confidentiality. Except as either party may reasonably determine is
required by law (including without limitation laws and regulations applicable to
Buyer or its Affiliates who may be public companies): (i) prior to Closing,
Buyer and Seller shall not disclose the existence of this Contract or their
respective intentions to purchase and sell the Property or generate or
participate in any publicity or press release regarding this transaction, except
to Buyer’s and Seller’s legal counsel and lender, Buyer’s consultants and
agents, the Existing Manager, the Manager, Franchisor and the Title Company and
except as necessitated by Buyer’s Due Diligence Examination and/or shadow
management, unless both Buyer and Seller agree in writing and as necessary to
effectuate the transactions contemplated hereby and (ii) following Closing, the
parties shall coordinate any public disclosure or release of information related
to the transactions contemplated by this Contract, and no such disclosure or
release shall be made without the prior written consent of Buyer, and no press
release shall be made without the prior written approval of Buyer and Seller.

16.7 Closing Documents. To the extent any Closing documents are not attached
hereto at the time of execution of this Contract, Buyer and Seller shall
negotiate in good faith with respect to the form and content of such Closing
documents prior to Closing.

16.8 Counterparts. This Contract may be executed in counterparts by the parties
hereto, and by facsimile signature, and each shall be considered an original and
all of which shall constitute one and the same agreement.

16.9 Severability. If any provision of this Contract shall, for any reason, be
adjudged by any court of competent jurisdiction to be invalid or unenforceable,
such judgment shall not affect, impair or invalidate the remainder of this
Contract but shall be confined in its operation to the provision or provisions
hereof directly involved in the controversy in which such judgment shall have
been rendered, and this Contract shall be construed as if such provision had
never existed, unless such construction would operate as an undue hardship on
Seller or Buyer or would constitute a substantial deviation from the general
intent of the parties as reflected in this Contract.

16.10 Interpretation. For purposes of construing the provisions of this
Contract, the singular shall be deemed to include the plural and vice versa and
the use of any gender shall include the use of any other gender, as the context
may require.

16. 11( Intentionally Omitted)

16.12 Further Acts. In addition to the acts, deeds, instruments and agreements
recited herein and contemplated to be performed, executed and delivered by Buyer
and Seller, Buyer and Seller shall perform, execute and deliver or cause to be
performed, executed and delivered at the Closing or after the Closing, any and
all further acts, deeds, instruments and agreements and provide such further
assurances as the other party or the Title Company may reasonably require to
consummate the transaction contemplated hereunder.

16.13 Joint and Several Obligations. If Seller consists of more than one person
or entity, each such person or entity shall be jointly and severally liable with
respect to the obligations of Seller under this Contract.

16. 14( Intentionally Omitted)

 

26



--------------------------------------------------------------------------------

ARTICLE XVII

JOINDER BY INDEMNITOR

17.1 Indemnification by Indemnitor. Indemnitor hereby covenants and agrees that:

(a) Indemnitor is and shall be jointly and severally liable with Seller for the
performance of all of Seller’s obligations and liabilities under this Contract
and all documents and instruments executed in connection therewith, including,
without limitation, all of Seller’s obligations and liabilities that survive
Closing;

(b) The obligations of Indemnitor hereunder shall not be limited, diminished or
impaired in any way by virtue of any right or remedy Buyer may have against
Seller under this Contract or by virtue of any other provision of this Contract;

(c) Buyer shall not be obligated to proceed first against Seller before
resorting to Indemnitor under this Article XVII for payment and performance;

Indemnification claims and procedures with respect to the indemnification
obligations of Indemnitor under this Article XVII shall be consistent with those
provided for in Section 8.8(c) of this Contract. Seller shall cause Indemnitor
to provide, and Indemnitor shall provide, at Closing an indemnification
agreement in form and substance satisfactory in form and substance to Buyer with
respect to the foregoing indemnifications (the “Indemnification Agreement”),
which shall be a condition to Buyer’s obligation to close under this Contract.
Except as provided in this Contract, the covenants, agreements, representations
and warranties of Indemnitor set forth in this Article XVII shall be continuing,
and shall not be deemed to merge into or be waived by the Deed or other closing
documents and shall survive Closing on the Hotel Property.

[Signatures Begin on Following Page]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Contract has been executed, to be effective as of the
date first above written, by the Buyer and Seller.

 

SELLER: SH LODGING LLC, a Georgia limited liability company

By:

 

/s/    COCHRAN SCOTT        

Name:  

Cochran Scott

President

Title:  

 

BUYER: APPLE HOSPITALITY EIGHT, INC., a Virginia corporation

By:

 

/s/    JUSTIN G. KNIGHT        

Name:  

Justin G. Knight

President

Title:  

 

INDEMNITOR: SCOTT HOTELS, INC., a Georgia corporation

By:

 

/s/    COCHRAN SCOTT        

Name:  

Cochran Scott

President

Title:  

 

28



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

From the Southeast corner of the Southwest 1/4 of the Northeast 1/4 of
Section 29, Township 19 South, Range 30 East, Seminole County, Florida, run
North 0 degrees 10’56” West along the East line of said Southwest 1/4, 748.36
feet, thence run West 549.30 feet to the Easterly Right of Way line of Oregon
Avenue for a Point of Beginning, thence run South 40 degrees 12’09” West a
distance of 340 feet along said Easterly Right of Way, thence run South 49
degrees 47’51” East perpendicular to said Right of Way a distance of 332.47
feet, thence run North 16 degrees 02’57” East a distance of 372.62 feet, thence
run North 49 degrees 47’51” West a distance of 180.00 feet to the Point of
Beginning.

 

29



--------------------------------------------------------------------------------

EXHIBIT B

LIST OF FF&E

 

30



--------------------------------------------------------------------------------

EXHIBIT C

LIST OF HOTEL CONTRACTS, IF ANY

EXHIBIT C-1—Seller’s Hotel Contracts

EXHIBIT C-2—Other Hotel Contracts

 

31



--------------------------------------------------------------------------------

EXHIBIT D

CONSENTS AND APPROVALS, IF ANY

 

A. Consents Under Hotel Contracts

 

B. Consents Under Other Contracts

 

C. Governmental Approvals and Consents

 

32



--------------------------------------------------------------------------------

EXHIBIT E

ENVIRONMENTAL REPORTS, IF ANY

 

33



--------------------------------------------------------------------------------

EXHIBIT F

CLAIMS OR LITIGATION PENDING

 

34



--------------------------------------------------------------------------------

EXHIBIT G

ESCROW AGREEMENT

THIS ESCROW AGREEMENT (this “Agreement”) made the     day of             , 2008
by and among SH LODGING LLC, a Georgia limited liability company (“Seller”),
APPLE EIGHT HOSPITALITY OWNERSHIP, INC., a Virginia corporation, or its assigns
(“Buyer”), SCOTT HOTELS, INC., a Georgia corporation (“Indemnitor”), and
LANDAMERICA AMERICAN TITLE COMPANY (“Escrow Agent”).

R E C I T A L S

WHEREAS, pursuant to the provisions of Section 2.5 of that certain Purchase
Contract dated             (the “Contract”) between Seller and Buyer (the
“Parties”), the Parties have requested Escrow Agent to hold in escrow in
accordance with the provisions, upon the terms, and subject to the conditions,
of this Agreement, the Earnest Money Deposit as defined in the Contract (the
“Deposit”); and

WHEREAS, the Deposit shall be delivered to Escrow Agent in accordance with the
terms of the Contract and this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the Parties hereto agree as follows:

1. Seller and Buyer hereby appoint Escrow Agent to serve as escrow agent
hereunder, and the Escrow Agent agrees to act as escrow agent hereunder in
accordance with the provisions, upon the terms and subject to the conditions of
this Agreement. The Escrow Agent hereby acknowledges receipt of the Deposit.
Escrow Agent shall invest the Deposit as directed by Buyer.

2. Subject to the rights and obligations to transfer, deliver or otherwise
dispose of the Deposit, Escrow Agent shall keep the Deposit in Escrow Agent’s
possession pursuant to this Agreement.

3. A. Buyer shall be entitled to an immediate return of the Deposit at any time
prior to the expiration of the Review Period (as defined in Section 3.1 of the
Contract) by providing written notice to Escrow Agent stating that Buyer has
elected to terminate the Contract pursuant to Section 3.1.

B. If at any time after the expiration of the Review Period, Buyer claims
entitlement to all or any portion of the Deposit, Buyer shall give written
notice to Escrow Agent stating that Seller has defaulted in the performance of
its obligations under the Contract beyond the applicable grace period, if any,
or that Buyer is otherwise entitled to the return of the Deposit or applicable
portion thereof and shall direct Escrow Agent to return the Deposit or
applicable portion thereof to Buyer (the “Buyer’s Notice”). Escrow Agent shall
promptly deliver a copy of Buyer’s Notice to Seller. Seller shall have three
(3) business days after receipt of the copy of Buyer’s Notice to deliver written
notice to Escrow Agent and Buyer objecting to the release of the Deposit or
applicable portion thereof to Buyer (“Seller’s Objection Notice”). If Escrow
Agent does not receive a timely Seller’s Objection Notice, Escrow Agent shall
release the Deposit or applicable portion thereof to Buyer. If Escrow Agent does
receive a timely Seller’s Objection Notice, Escrow Agent shall release the
Deposit or applicable portion thereof only upon receipt of, and in accordance
with, written instructions signed by Seller and Buyer, or the final order of a
court of competent jurisdiction.

C. If, at any time after the expiration of the Review Period, Seller claims
entitlement to the Deposit or applicable portion thereof, Seller shall give
written notice to Escrow Agent stating that Buyer has defaulted in the
performance of its obligations under the Contract, and shall direct Escrow Agent
to release the Deposit or applicable portion thereof to Seller (the “Seller’s
Notice”). Escrow Agent shall promptly deliver a copy of Seller’s Notice to
Buyer. Buyer shall have three (3) business days after receipt of the copy of
Seller’s Notice to deliver written notice to Escrow Agent and Seller objecting
to the release of the Deposit or applicable portion thereof to Seller (“Buyer’s
Objection

 

35



--------------------------------------------------------------------------------

Notice”). If Escrow Agent does not receive a timely Buyer’s Objection Notice,
Escrow Agent shall release the Deposit or applicable portion thereof to Seller.
If Escrow Agent does receive a timely Seller’s Objection Notice, Escrow Agent
shall release the Deposit or applicable portion thereof only upon receipt of,
and in accordance with, written instructions signed by Buyer and Seller, or the
final order of a court of competent jurisdiction.

4. In the performance of its duties hereunder, Escrow Agent shall be entitled to
rely upon any document, instrument or signature purporting to be genuine and
purporting to be signed by and of the Parties or their successors unless Escrow
Agent has actual knowledge to the contrary. Escrow Agent may assume that any
person purporting to give any notice or instructions in accordance with the
provisions hereof has been duly authorized to do so.

5. A. Escrow Agent shall not be liable for any error of judgment, or any action
taken or omitted to be taken hereunder, except in the case of Escrow Agent’s
willful, bad faith misconduct or negligence, nor shall Escrow Agent be liable
for the conduct or misconduct of any employee, agent or attorney thereof. Escrow
Agent shall be entitled to consult with counsel of its choosing and shall not be
liable for any action suffered or omitted in accordance with the advice of such
counsel.

B. In addition to the indemnities provided below, Escrow Agent shall not be
liable for, and each of the Parties jointly and severally hereby indemnify and
agree to save harmless and reimburse Escrow Agent from and against all loss,
cost, liability, damage and expense, including outside counsel fees in
connection with its acceptance of, or the performance of its duties and
obligations under, this Agreement, including the costs and expenses of defending
against any claim arising hereunder unless the same are caused by the willful,
bad faith misconduct or negligence of Escrow Agent.

C. Escrow Agent shall not be bound or in any way affected by any notice of any
modification or cancellation of this Agreement, or of any fact or circumstance
affecting or alleged to affect rights or liabilities hereunder other than as is
herein set forth, or affecting or alleged to affect the rights and liabilities
of any other person, unless notice of the same is delivered to Escrow Agent in
writing, signed by the proper parties to Escrow Agent’s satisfaction and, in the
case of modification, unless such modification shall be approved by Escrow Agent
in writing.

6. A. Escrow Agent and any successor escrow agent, as the case may be, may
resign his or its duties and be discharged from all obligations hereunder at any
time upon giving five (5) days’ prior written notice to each of the Parties
hereto. The Parties hereto will thereupon jointly designate a successor escrow
agent hereunder within said five (5) day period to whom the Deposit shall be
delivered. In default of such a joint designation of a successor escrow agent,
Escrow Agent shall retain the Deposit as custodian thereof until otherwise
directed by the Parties hereto, jointly, or until the Deposit is released in
accordance with clause (B) below, in each case, without liability or
responsibility.

B. Anything in this Agreement to the contrary notwithstanding, (i) Escrow Agent,
on notice to the Parties hereto, may take such other steps as the Escrow Agent
may elect in order to terminate its duties as Escrow Agent hereunder, including,
but not limited to, the deposit of the Deposit with a court of competent
jurisdiction in the Commonwealth of Virginia and the commencement of an action
of interpleaders, and (ii) in the event of litigation between any of the Parties
with respect to the Deposit, Escrow Agent may deposit the Deposit with the court
in which said litigation is pending and, in any such event, Escrow Agent shall
be relieved and discharged from any liability or responsibility to the Parties
hereto. Escrow Agent shall not be under any obligation to take any legal action
in connection with this Agreement or its enforcement or to appear in, prosecute
or defend any action or legal proceeding which, in the opinion of Escrow Agent,
would or might involve Escrow Agent in any cost, expense, loss, damage or
liability, unless and as often as requested, Escrow Agent shall be furnished
with security and indemnity satisfactory to Escrow Agent against all such costs,
expenses (including attorney’s fees), losses, damages and liabilities.

7. All notices required herein shall be deemed to have been validly given, as
applicable: (i) if given by telecopy, when the telecopy is transmitted to the
party’s telecopy number specified below and confirmation

 

36



--------------------------------------------------------------------------------

of complete receipt is received by the transmitting party during normal business
hours or on the next business day if not confirmed during normal business hours,
(ii) if hand delivered to a party against receipted copy, when the copy of the
notice is receipted or rejected, (iii) if given by certified mail, return
receipt requested, postage prepaid, two (2) business days after it is posted
with the U.S. Postal Service at the address of the party specified below or
(iv) on the next delivery day after such notices are sent by recognized and
reputable commercial overnight delivery service marked for next day delivery,
return receipt requested or similarly acknowledged:

(i)    If addressed to Seller or Indemnitor, to:    SH LODGING LLC    c/o Scott
Hotels    P.O. Box 679    Thomasville, Georgia 31799    Attn: Cochran Scott   
Fax No.: (229) 225-1048

 

   with a copy to:    Charles R. Gardner    1300 Thomaswood Drive   
Tallahassee, Florida 32308   

Fax No.: (850) 422-3173

 

(ii)

   If addressed to Buyer, to:    Apple Eight Hospitality Ownership, Inc.    814
East Main Street    Richmond, Virginia 23219   

Attn: Justin Knight, President

   Fax No.: (804) 727-6350

 

   with a copy to:    McGuireWoods LLP    One James Center    Richmond, Virginia
23219    Attn: Charles L. Menges    Fax No.: (804) 698-2119

 

(iii)    If addressed to Escrow Agent, to:    LandAmerica American Title Company
   8201 Preston Road, Suite 280    Dallas, Texas 75225 Dallas    Fax No.: (214)
570-0210

or such other address or addresses as may be expressly designated by any party
by notice given in accordance with the foregoing provisions and actually
received by the party to whom addressed.

 

37



--------------------------------------------------------------------------------

8. This Agreement may be executed in any number of counterparts each of which
shall be deemed an original and all of which, together, shall constitute one and
the same Agreement.

9. The covenants, conditions and agreements contained in this Agreement shall
bind and inure to the benefit of each of the Parties hereto and their respective
successors and assigns.

[Signature on Next Page]

 

38



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Parties have executed this Agreement as of the day and
year first above written.

 

SELLER: SH LODGING LLC By:   Name:   Title:  

 

BUYER:

APPLE EIGHT HOSPITALITY OWNERSHIP,

INC.

By:

 

Name:

 

Title:

 

 

ESCROW AGENT:

LANDAMERICA AMERICAN TITLE

COMPANY

By:

 

Name:

 

Title:

 

 

INDEMNITOR:

SCOTT HOTELS, INC.

By:

 

Name:

 

Title:

 

 

39



--------------------------------------------------------------------------------

EXHIBIT H

LIST OF UNREIMBURSED FF&E

 

40



--------------------------------------------------------------------------------

EXHIBIT I

EXCLUDED ASSETS

 

41



--------------------------------------------------------------------------------

Schedule 3.1

 

1. Facilities Information Checklist

 

2. Real Estate and Tangible Personal Property Tax Statements for the years
            

 

3. Monthly Utility Statements for the Hotel for the year             

 

4. Franchise Agreement

 

5. Policy of Title Insurance

 

6. Income Statements by month for the Hotel for             through             

 

7. Pre-Audit Environmental Screening Inspection dated             

 

42



--------------------------------------------------------------------------------

Schedule 7.1(f)

 

43